Exhibit 10.1

CREDIT AGREEMENT

Dated as of June 27, 2013

Among

SAIC GEMINI, INC.

as Borrower

SAIC, INC.

as Parent

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

CITIBANK, N.A.

as Administrative Agent

BANK OF AMERICA, N.A.

as Syndication Agent

CITIGROUP GLOBAL MARKETS INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

U.S. BANK NATIONAL ASSOCIATION,

SUNTRUST ROBINSON HUMPHREY, INC.,

PNC CAPITAL MARKETS LLC AND

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners

U.S. BANK NATIONAL ASSOCIATION,

SUNTRUST BANK,

PNC BANK, NATIONAL ASSOCIATION AND

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

       1   

SECTION 1.01.

 

Certain Defined Terms

     1   

SECTION 1.02.

 

Computation of Time Periods

     22   

SECTION 1.03.

 

Accounting Terms

     22   

SECTION 1.04.

 

Terms Generally

     22   

SECTION 1.05.

 

Incorporation by Reference

     22   

SECTION 1.06.

 

Certain Additional Committed Currencies

     23   

ARTICLE II

       24   

SECTION 2.01.

 

The Advances and Letters of Credit

     24   

SECTION 2.02.

 

Making the Advances

     25   

SECTION 2.03.

 

Issuance of and Drawings and Reimbursement Under Letters of Credit

     26   

SECTION 2.04.

 

Fees

     29   

SECTION 2.05.

 

Termination or Reduction of the Commitments

     30   

SECTION 2.06.

 

Repayment of Advances and Letter of Credit Drawings

     30   

SECTION 2.07.

 

Interest on Advances

     32   

SECTION 2.08.

 

Interest Rate Determination

     33   

SECTION 2.09.

 

Optional Conversion of Advances

     34   

SECTION 2.10.

 

Prepayments of Advances

     34   

SECTION 2.11.

 

Increased Costs

     35   

SECTION 2.12.

 

Illegality

     36   

SECTION 2.13.

 

Payments and Computations

     36   

SECTION 2.14.

 

Taxes

     38   

SECTION 2.15.

 

Sharing of Payments, Etc.

     41   

SECTION 2.16.

 

Evidence of Debt

     41   

 

2



--------------------------------------------------------------------------------

SECTION 2.17.

  Use of Proceeds      42   

SECTION 2.18.

  Mitigation Obligations; Replacement of Lenders      42   

SECTION 2.19.

  Cash Collateral      43   

SECTION 2.20.

  Defaulting Lenders      44   

SECTION 2.21.

  Increase in the Aggregate Commitments      46   

SECTION 2.22.

  Extension of Termination Date      48    ARTICLE III        49   

SECTION 3.01.

  Conditions Precedent to Effectiveness      49   

SECTION 3.02.

  Conditions Precedent to Funding of Fund Term Loan Advances.      50   

SECTION 3.03.

  Conditions Precedent to Revolving Credit Facility Availability Date.      51
  

SECTION 3.04.

  Conditions Precedent to Each Revolving Credit Borrowing and Issuance.      52
   ARTICLE IV        53   

SECTION 4.01.

  Representations and Warranties of the Loan Parties      53    ARTICLE V       
56   

SECTION 5.01.

  Affirmative Covenants of the Borrower      56   

SECTION 5.02.

  Affirmative Covenants of the Parent      58   

SECTION 5.03.

  Negative Covenants of the Borrower      58   

SECTION 5.04.

  Negative Covenants of the Parent      62   

SECTION 5.05.

  Financial Covenants      62    ARTICLE VI        62   

SECTION 6.01.

  Events of Default      62   

SECTION 6.02.

  Actions in Respect of the Letters of Credit upon Default      64    ARTICLE
VII        65   

SECTION 7.01.

  Unconditional Guaranty      65   

 

3



--------------------------------------------------------------------------------

SECTION 7.02.

  Guaranty Absolute      65   

SECTION 7.03.

  Waivers and Acknowledgments      66   

SECTION 7.04.

  Subrogation      67   

SECTION 7.05.

  Subordination      67   

SECTION 7.06.

  Continuing Guaranty; Assignments      68   

SECTION 7.07.

  Release      68    ARTICLE VIII        69   

SECTION 8.01.

  Authorization and Authority      69   

SECTION 8.02.

  Rights as a Lender      69   

SECTION 8.02.

  Duties of Agent; Exculpatory Provisions      69   

SECTION 8.04.

  Reliance by Agent      70   

SECTION 8.05.

  Delegation of Duties      70   

SECTION 8.06.

  Resignation of Agent      70   

SECTION 8.07.

  Non-Reliance on Agent and Other Lenders      71   

SECTION 8.08.

  No Other Duties, etc      72    ARTICLE IX        72   

SECTION 9.01.

  Amendments, Etc.      72   

SECTION 9.02.

  Notices, Etc.      72   

SECTION 9.03.

  No Waiver; Remedies      74   

SECTION 9.04.

  Costs and Expenses      74   

SECTION 9.05.

  Right of Set-off      76   

SECTION 9.06.

  Binding Effect      76   

SECTION 9.07.

  Assignments and Participations      76   

SECTION 9.08.

  Confidentiality      80   

SECTION 9.10.

  Governing Law      81   

 

4



--------------------------------------------------------------------------------

SECTION 9.11.

  Execution in Counterparts      81   

SECTION 9.12.

  Judgment      81   

SECTION 9.13.

  Jurisdiction, Etc.      81   

SECTION 9.14.

  Substitution of Currency      82   

SECTION 9.15.

  No Liability of the Issuing Banks      82   

SECTION 9.16.

  Patriot Act Notice      83   

SECTION 9.17.

  Other Relationships; No Fiduciary Duty      83   

SECTION 9.18.

  Waiver of Jury Trial      84   

 

Schedules

Schedule I - Commitments

Schedule 4.01(m) - Subsidiaries

Schedule 5.03(a) - Existing Liens

Schedule 5.03(g) - Existing Subsidiary Indebtedness

 

Exhibits

         

Exhibit A-1

   -      Form of Revolving Credit Note

Exhibit A-2

   -      Form of Term Note

Exhibit B

   -    Form of Notice of Borrowing

Exhibit C

   -      Form of Assignment and Assumption

Exhibit D

   -      Form of Opinion of Counsel for the Borrower

Exhibit E

   -      Form of Tax Compliance Certificates

 

5



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of June 27, 2013

SAIC GEMINI, INC., a Delaware corporation (the “Borrower”), SAIC, INC., a
Delaware corporation (the “Parent”), the banks, financial institutions and other
institutional lenders (the “Initial Lenders”) and issuers of letters of credit
(“Initial Issuing Banks”) listed on Schedule I hereto, and CITIBANK, N.A.
(“Citibank”), as agent (the “Agent”) for the Lenders (as hereinafter defined),
agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Active Arrangers” means Citigroup Global Markets Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means a Revolving Credit Advance or a Term Advance, as the context may
require.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at 1615
Brett Road, Building #3, New Castle, Delaware 19720, Account No. 36852248,
Attention: Bank Loan Syndications, (b) in the case of Advances denominated in
any Committed Currency, the account of the Agent designated in writing from time
to time by the Agent to the Borrower and the Lenders for such purpose and (c) in
any such case, such other account of the Agent as is designated in writing from
time to time by the Agent to the Borrower and the Lenders for such purpose.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.



--------------------------------------------------------------------------------

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Leverage Ratio at the end of the most recent fiscal quarter of
the Borrower as set forth below:

 

Leverage Ratio

   Applicable Margin for
Eurocurrency Rate
Advances     Applicable Margin for
Base Rate Advances  

Level 1

< 1.50:1.00

     1.50 %      0.500 % 

Level 2

< 2.00:1.00 but ³ 1.50:1.00

     1.750 %      0.750 % 

Level 3

< 2.50:1.00 but ³ 2.00:1.00

     2.250 %      1.250 % 

Level 4

³ 2.50:1.00

     2.750 %      1.750 % 

The Leverage Ratio shall be determined on the basis of the most recent
certificate of the Borrower to be delivered pursuant to Section 5.01(i) for the
most recently ended fiscal quarter or fiscal year and any change in the Leverage
Ratio shall be effective one Business Day after the date on which the Agent
receives such certificate; provided, that for so long as the Borrower has not
delivered such certificate when due pursuant to Section 5.01(i), the Leverage
Ratio shall be deemed to be at Level 4 until the respective certificate is
delivered to the Agent; provided, further, that until the first delivery of a
certificate of the Borrower in accordance with Section 5.01(i), the Applicable
Margin shall be set in accordance with Level 2.

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Leverage Ratio at the end of the most recent fiscal quarter
of the Borrower as set forth below:

 

Leverage Ratio

   Applicable
Percentage  

Level 1

< 1.50:1.00

     0.250 % 

Level 2

< 2.00:1.00 but ³ 1.50:1.00

     0.300 % 

Level 3

< 2.50:1.00 but ³ 2.00:1.00

     0.350 % 

Level 4

³ 2.50:1.00

     0.500 % 

The Leverage Ratio shall be determined on the basis of the most recent
certificate of the Borrower to be delivered pursuant to Section 5.01(i) for the
most recently ended fiscal quarter or fiscal year and any change in the Leverage
Ratio shall be effective one Business Day after the date on which the Agent
receives such certificate; provided that for so long as the Borrower has not
delivered such certificate when due pursuant to Section 5.01(i), the Leverage
Ratio shall be deemed to be at Level 4 until the respective certificate is
delivered to the Agent; provided, further, that until the first delivery of a
certificate of the Borrower in accordance with Section 5.01(i), the Applicable
Percentage shall be set in accordance with Level 2.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Advance or a Revolving Credit Advance,
respectively, at such time and (b) with respect to the Letter of Credit
Facility, (i) the Issuing Banks and (ii) if any Letters of Credit have been
issued hereunder, the Revolving Credit Lenders.

 

2



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, U.S. Bank National Association, SunTrust Robinson Humphrey,
Inc., PNC Bank, National Association and Wells Fargo Securities, LLC.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Agent, in substantially the form
of Exhibit C or any other form approved by the Agent.

“Assuming Lender” has the meaning specified in Section 2.21(d).

“Assumption Agreement” has the meaning specified in Section 2.21(d)(ii).

“Available Amount” of a Letter of Credit at any time means the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any L/C
Related Document, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(e)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

(b)  1/2 of one percent per annum above the Federal Funds Rate; and

(c) the British Bankers Association Interest Settlement Rate (or the successor
thereto if the British Bankers Association is no longer making such rates
available) applicable to Dollars for a period of one month (“One Month LIBOR”)
plus 1.00% (for the avoidance of doubt, the One Month LIBOR for any day shall be
based on the rate appearing on Reuters LIBOR01 Page (or other commercially
available source providing such quotations as designated by the Agent from time
to time) at approximately 11:00 a.m. London time on such day).

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

“Borrowing” means a Revolving Credit Borrowing or a Term Borrowing, as the
context may require.

 

3



--------------------------------------------------------------------------------

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euro, which is also a TARGET Day).

“Capital Lease” has the meaning specified in the definition of Capital Lease
Obligations.

“Capital Lease Obligations” means all monetary obligations of any Person under
any leasing or similar arrangement which, in accordance with GAAP, is classified
as a capital lease (“Capital Lease”).

“Cash Collateralize” means, to pledge and deposit with or deliver to the Agent,
for the benefit of one or more of the Issuing Banks or Lenders, as collateral
for L/C Obligations or obligations of Lenders to fund participations in respect
of L/C Obligations, cash or deposit account balances or, if the Agent and each
applicable Issuing Bank shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Agent and each applicable Issuing Bank. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing Dividend” has the meaning set forth in Section 2.17.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a Revolving Credit Commitment, a Letter of Credit Commitment
or a Term Commitment, as the context may require.

“Commitment Date” has the meaning specified in Section 2.21(b).

“Commitment Increase” has the meaning specified in Section 2.21(a).

“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland and Euros.

 

4



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Group” means (a) prior to the Separation Date, the Parent and its
Subsidiaries and (b) following the Separation Date, the Borrower and its
Subsidiaries.

“Contribution” means the transfer of the Subject Business to the Borrower and
its Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means at any time, subject to Section 2.18(c), (i) any
Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make an Advance or make any other payment
due hereunder (each, a “funding obligation”), unless such Lender has notified
the Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding has not
been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Agent or the Borrower in writing, or has stated
publicly, that it does not intend to comply with its funding obligations
hereunder, unless such writing or statement states that such position is based
on such Lender’s determination that one or more conditions precedent to funding
cannot be satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing or public
statement), (iii) any Lender that has defaulted on its funding obligations under
other loan agreements or credit agreements generally under which it has
commitments to extend credit or that has notified, or whose Parent Company has
notified, the Agent or the Borrower in writing, or has stated publicly, that it
does not intend to comply with its funding obligations under loan agreements or
credit agreements generally, (iv) any Lender that has, for three or more
Business Days after written request of the Agent or the Borrower, failed to
confirm in writing to the Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender will cease
to be a Defaulting Lender pursuant to this clause (iv) upon the Agent’s and the
Borrower’s receipt of such written confirmation), or (v) any Lender with respect
to which a Lender Insolvency Event has occurred and is continuing with respect
to such Lender or its Parent Company; provided that a Lender Insolvency Event
shall not be deemed to occur with respect to a Lender or its Parent Company
solely as a result of the

 

5



--------------------------------------------------------------------------------

acquisition or maintenance of an ownership interest in such Lender or Parent
Company by a Governmental Authority or instrumentality thereof where such action
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Agent that a Lender
is a Defaulting Lender under any of clauses (i) through (v) above will be
conclusive and binding absent manifest error, and such Lender will be deemed to
be a Defaulting Lender (subject to Section 2.18(c)) upon notification of such
determination by the Agent to the Borrower and the Lenders.

“Distribution” means the distribution on a pro rata basis to the equityholders
of the Parent of all of the shares of equity interests of the Borrower, which
shall only be common stock (with cash in lieu of any fractional shares).

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“EBITDA” means

(x) for any period ended prior to the Separation Date, for any Person, an amount
equal to the net income of such Person and its Consolidated Subsidiaries for
that period, plus (without duplication and to the extent incorporated in the
calculation of net income) (a) Interest Expense of such Person and its
Consolidated Subsidiaries for that period, plus (b) the aggregate amount of
consolidated federal and state taxes on or measured by income of such Person and
its Consolidated Subsidiaries for that period (whether or not payable during
that period), plus (c) Consolidated depreciation, amortization and all other
non-cash items (including non-cash compensation and impairment charges) of such
Person and its Consolidated Subsidiaries for that period, plus (d) costs, fees
and expenses in connection with acquisitions, equity issuances and debt
issuances that are otherwise not capitalized in an amount not to exceed
$7,500,000 in the aggregate, minus (e) any gains attributable to the sale of
assets outside the Ordinary Course of Business, plus (f) any losses attributable
to the sale of assets outside the Ordinary Course of Business, plus (g) an
amount of up to $42,500,000 paid as dividends in respect of vesting shares, and
plus (h) one-time costs and expenses related to the Separation Transaction and
real estate optimization expenses not to exceed $160,000,000 in the aggregate,
and minus (i) any items of income or loss in respect of (1) equity in the income
or loss of unconsolidated affiliates or (2) minority interests in the income or
loss of Consolidated Subsidiaries, in each case as determined in accordance with
GAAP; it being understood that any items of loss or expense would be added to,
and any items of gain or income would be deducted from net income for the
purpose of determining EBITDA under this paragraph; and

(y) for any period ended on or after the Separation Date, for any Person an
amount equal to the net income of such Person and its Consolidated Subsidiaries
for that period plus without duplication and to the extent incorporated in the
calculation of net income (a) Interest Expense of such Person and its
Consolidated Subsidiaries for that period plus (b) the aggregate amount of
consolidated federal and state taxes on or measured by income of such Person and
its Consolidated Subsidiaries for that period whether or not payable during that
period plus (c)

 

6



--------------------------------------------------------------------------------

Consolidated depreciation amortization and all other noncash items including
non-cash compensation and impairment charges of such Person and its Consolidated
Subsidiaries for that period minus (d) any gains attributable to the sale of
assets outside the ordinary course of business plus (e) any losses attributable
to the sale of assets outside the ordinary course of business plus (f) one-time
costs and expenses related to the Separation Transaction and real estate
optimization expenses not to exceed $60,000,000 in the aggregate and minus
(g) any items of income or loss in respect of equity in the income or loss of
unconsolidated affiliates or minority interests in the income or loss of
Consolidated Subsidiaries in each case as determined in accordance with GAAP it
being understood that any items of loss or expense would be added to and any
items of gain or income would be deducted from net income for the purpose of
determining EBITDA; provided, however, that if there has occurred an acquisition
or disposition during the relevant period, EBITDA shall be calculated at the
option of the Borrower (x) on a pro forma basis in accordance with the SEC pro
forma reporting rules under the Exchange Act, as if such acquisition occurred on
the first day of the applicable period or (y) on a pro forma basis in accordance
with the SEC pro forma reporting rules under the Exchange Act, as if such
disposition occurred on the first day of the applicable period; provided,
further that, for all periods prior to the consummation of the Separation
Transaction, EBITDA of the Borrower shall be determined by reference to the
audited historical condensed combined financial data of the Subject Business, as
reported in the Form 10.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of, or
exposure to, any hazardous or toxic material.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equivalent” (i) in Dollars of any Committed Currency on any date, means the
rate quoted by the Agent or an Issuing Bank, as applicable, as the spot rate for
the purchase by such Person of Dollars with such Committed Currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made and (ii) in any Committed Currency of Dollars on any date,
means the rate quoted by the Agent or an Issuing Bank, as applicable, as the
spot rate for the purchase by such Person of such Committed Currency with
Dollars through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation is made; provided, in each case, that the Agent or
such Issuing Bank may obtain such spot rate from another financial institution
designated by the Agent or such Issuing Bank if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency; and provided further that such Issuing Bank may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Committed Currency.

 

7



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of Section 4043(b) of ERISA are met with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) a determination that any Plan is in “at risk” status (within the
meaning of Section 303 of ERISA); or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

“EURIBOR Rate” means, for any Interest Period for each Advance denominated in
Euro comprising part of the same Borrowing, an interest rate per annum equal to
(a) the Euro interbank offered rate administered by the Banking Federation and
of the European Union (or any other Person which takes over administration of
that rate) for the relevant period displayed on page EURIBOR01 of the Reuters
screen at or about 11:00 A.M. (Central European time) two Business Days before
the first day of such Interest Period or, if such page or such service shall
cease to be available, such other page or such other service for the purpose of
displaying an average rate of the Banking Federation of the EMU as the Agent,
after consultation with the Lenders and the Borrower, shall reasonably select or
(b) if no quotation for the Euro for the relevant period is displayed and the
Agent has not selected an alternative service on which a quotation is displayed,
the rate per annum at which deposits in Euro for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the
Eurocurrency Advance being made, Continued or Converted and with a term
equivalent to such Interest Period would be offered by the Agent’s London branch
(or other branch or Affiliate) to leading banks in the European interbank market
at or about 11:00 A.M. (Central European time) two TARGET Days before the first
day of such Interest Period.

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

 

8



--------------------------------------------------------------------------------

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum) appearing on
Reuters LIBOR01 Page (or any successor page) as the London interbank offered
rate for deposits in Dollars or the applicable Committed Currency at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period or, if for
any reason such rate is not available, the average (rounded upward to the
nearest whole multiple of 1/16 of 1% per annum, if such average is not such a
multiple) of the rate per annum at which deposits in Dollars or the applicable
Committed Currency is offered by the principal office of each of the Reference
Banks in London, England to prime banks in the London interbank market at
11:00 A.M. (London time) two Business Days before the first day of such Interest
Period in an amount substantially equal to such Reference Bank’s Eurocurrency
Rate Advance comprising part of such Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period by (b) a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage for such
Interest Period. If the Reuters LIBOR01 Page (or any successor page) is
unavailable, the Eurocurrency Rate for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Borrowing shall be determined by the
Agent on the basis of applicable rates furnished to and received by the Agent
from the Reference Banks two Business Days before the first day of such Interest
Period, subject, however, to the provisions of Section 2.08.

“Eurocurrency Rate Advance” means (a) a Revolving Credit Advance denominated in
Dollars or a Committed Currency that bears interest as provided in
Section 2.07(a)(ii) or (b) a Term Advance denominated in Dollars that bears
interest as provided in Section 2.07(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on

 

9



--------------------------------------------------------------------------------

amounts payable to or for the account of such Lender with respect to an
applicable interest in an Advance or Commitment pursuant to a law in effect on
the date on which (x) such Lender acquires such interest in the Advance or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.17(b)) or (y) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.14, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.14(f) and (d) any Taxes imposed by FATCA.

“Facility” means the Revolving Credit Facility, the Letter of Credit Facility or
the Term Facility, as the context may require.

“FATCA” means (i) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), (ii) any current or future
regulations or official interpretations thereof, (iii) any agreements entered
into pursuant to Section 1471(b)(1) of the Code and (iv) any intergovernmental
agreement, or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, entered into in connection with the
implementation of such Sections of the Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Form 10” means the Form 10 filed by the Borrower with the SEC on March 7, 2013
and Amendment No. 1 thereto filed with the SEC on May 1, 2013, as further
amended, supplemented or otherwise modified from time to time.

“Fronting Exposure” means, with respect to any Issuing Bank at any time there is
a Defaulting Lender, such Defaulting Lender’s Ratable Share of the outstanding
L/C Obligations with respect to Letters of Credit issued by such Issuing Bank
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means (a) for any period ending prior to the Separation Date, for
the Parent and its Subsidiaries on a Consolidated basis in accordance with GAAP,
an amount equal to all Indebtedness of the Parent and its Consolidated
Subsidiaries as of the last day of such period, provided that (i) obligations of
the type described in clause (e) of the definition of “Indebtedness” shall be
excluded to the extent that such obligations do not exceed $50,000,000 and
(ii) Indebtedness incurred by the Loan Parties or any of their Subsidiaries in
connection with the

 

10



--------------------------------------------------------------------------------

Separation Transaction shall be excluded until the earliest of (x) consummation
of the Separation Transaction, (y) the date that is six months after the date
that the Parent makes a public announcement that the Separation Transaction will
not be consummated or (z) January 31, 2015 and (b) for any period ending on or
after the Separation Date, for the Borrower and its subsidiaries on Consolidated
basis in accordance with GAAP an amount equal to all Indebtedness of the
Borrower and its Consolidated Subsidiaries as of the last day of such period.

“Funding Date” means the date on which the funding under the Term Facility is
made.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Increase Date” has the meaning specified in Section 2.21(a).

“Increasing Lender” has the meaning specified in Section 2.21(b).

“Indebtedness” of any specified Person means, without duplication, (a) all
indebtedness in respect of borrowed money, (b) all obligations of such Person
evidenced by bonds, notes, debentures or similar instruments, (c) all
obligations of such Person in respect of letters of credit or other similar
instruments (including reimbursement agreements with respect thereto), (d) the
Indebtedness of any other Persons to the extent guaranteed by such Person,
(e) all obligations of such Person to pay the deferred and unpaid purchase price
of any Property (including Capital Lease Obligations), but excluding trade
accounts payable or accrued liabilities arising in the Ordinary Course of
Business, (f) all obligations under Permitted Accounts Receivable Financings,
(g) all obligations attributable to Synthetic Leases related to tangible
Property, (h) all indebtedness referred to in clauses (a) through (g) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness;
but only, for each of clause (a) through (h), if and to the extent any of the
foregoing indebtedness would appear as a liability upon an unconsolidated
balance sheet of such Person prepared in accordance with GAAP (but does not
include contingent liabilities which appear only in a footnote to a balance
sheet). Notwithstanding the foregoing, in no event shall the term “Indebtedness”
be deemed to include letters of credit that secure performance, bonds that
secure performance, surety bonds or similar instruments that are issued in the
Ordinary Course of Business.

 

11



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.

“Information” has the meaning specified in Section 8.08.

“Information Memorandum” means the information memorandum dated May 31, 2013
used by the Agent in connection with the syndication of the Commitments.

“Interest Coverage Ratio” means, for the four consecutive fiscal quarters
immediately preceding determination, the ratio of (a) EBITDA to (b) Interest
Expense.

“Interest Expense” means, for any period, for any Person, the sum, without
duplication, of total Consolidated interest expense (including that portion
attributable to Capital Leases in conformity with GAAP) of such Person and its
Consolidated Subsidiaries.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, or subject to clause (c) of this definition, twelve
months, as the Borrower may, upon notice received by the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:

(a) with respect to the Revolving Facility, the Borrower may not select any
Interest Period that ends after the Termination Date and with respect to the
Term Facility, the Borrower may not select any Interest Period that ends after
the Term Loan Maturity Date;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) in the case of any Borrowing, the Borrower shall not be entitled to select
an Interest Period having duration of twelve months unless, by 2:00 P.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, each Appropriate Lender notifies the Agent that such Lender
will be providing funding for such Borrowing with such Interest Period (the
failure of any Appropriate Lender to so respond by such time being deemed for
all purposes of this Agreement as an objection by such Lender to the requested
duration of such Interest Period); provided that, if any or all of the
Appropriate Lenders object to the requested duration of such Interest Period,
the duration of the Interest Period for such Borrowing shall be one, two, three
or six months, as specified by the Borrower in the applicable Notice of
Borrowing as the desired alternative to an Interest Period of twelve months;

 

12



--------------------------------------------------------------------------------

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(e) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit. “Issue” has a corresponding
meaning.

“Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee to which a
portion of the Letter of Credit Commitment hereunder has been assigned pursuant
to Section 9.07 or any other Lender so long as such Eligible Assignee or Lender
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Agent of its Applicable Lending Office
(which information shall be recorded by the Agent in the Register), for so long
as such Initial Issuing Bank, Eligible Assignee or Lender, as the case may be,
shall have a Letter of Credit Commitment.

“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon terms as may be satisfactory to the Agent.

“L/C Obligations” means, as of any date, the aggregate Available Amount of
outstanding Letters of Credit and Revolving Credit Advances made by an Issuing
Bank in accordance with Section 2.03 that have not been funded by the Lenders.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, or (b) such Lender or its Parent Company has
become the subject of a proceeding under any Debtor Relief Law, or a receiver,
trustee, conservator, intervenor or sequestrator or the like has been appointed
for such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment.

 

13



--------------------------------------------------------------------------------

“Lenders” means each Initial Lender, each Issuing Bank, each Assuming Lender
that shall become a party hereto pursuant to Section 2.21 and each Person that
shall become a party hereto pursuant to Section 9.07.

“Letter of Credit” has the meaning specified in Section 2.01(b).

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrower and its specified Subsidiaries in (a) the Dollar amount set forth
opposite the Issuing Bank’s name on Schedule I hereto under the caption “Letter
of Credit Commitment” or (b) if such Issuing Bank has entered into one or more
Assignment and Assumptions, or if such Person became an Issuing Bank after the
date hereof, the Dollar amount set forth for such Issuing Bank in the Register
maintained by the Agent pursuant to Section 9.07(c) as such Issuing Bank’s
“Letter of Credit Commitment”, in each case as such amount may be reduced prior
to such time pursuant to Section 2.05.

“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $15,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

“Letter Ruling” means a private letter ruling from the Internal Revenue Service
to the Parent, stating that, subject to customary assumptions and limitations,
the Separation Transaction will qualify as tax-free under Section 355 of the
Code, except for cash received in lieu of fractional shares of the Parent’s
common shares.

“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of
(a) the amount equal to the Consolidated Funded Debt on such date, to (b) EBITDA
for the most recently completed four consecutive fiscal quarters of the
Consolidated Group ending on or prior to such date, in each case on a
Consolidated basis for the Consolidated Group as of such date.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Documents” means this Agreement, each Note, if any, and each L/C Related
Document.

“Loan Party” means (a) prior to the Separation Date, the Parent and the Borrower
and (b) on the Separation Date and thereafter, the Borrower.

“Material Adverse Change” means any material adverse change in the business,
assets, operations and condition, financial or otherwise of the Consolidated
Group taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations and condition, financial or otherwise of the Consolidated
Group taken as a whole, (b) the rights and remedies of the Agent or any Lender
under this Agreement or any Note or (c) the ability of any Loan Party to perform
its obligations under this Agreement or any Note.

 

14



--------------------------------------------------------------------------------

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
110% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Agent and the Issuing Banks in their sole discretion.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Net Worth” means for any date of determination, the stockholders’ equity of the
Borrower and its Subsidiaries on a Consolidated basis in accordance with GAAP as
reflected on the most recent consolidated balance sheet available to the
Borrower and its Subsidiaries on a Consolidated basis prepared in accordance
with GAAP.

“Non-Approving Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 8.01 and (ii) has been approved by the
Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning specified in Section 2.22(b).

“Note” means a Revolving Credit Note or Term Note, as the context may require.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Advance).

 

15



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.17(b)).

“Parent Credit Agreement” means the Amended and Restated Four Year Credit
Agreement dated as of March 11, 2011 among the Parent, as borrower, Science
Applications International Corporation, as guarantor, the lenders parties
thereto and Citibank, N.A., as administrative agent, as such agreement has been
amended prior to the date hereof.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the Voting Stock of such Lender.

“Participant” has the meaning specified in Section 9.07(d).

“Participant Register” has the meaning specified in Section 9.07(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“Payment Office” means, for any Committed Currency, such office of Citibank as
shall be from time to time selected by the Agent and notified by the Agent to
the Borrower and the Lenders.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:

(a) Liens for taxes, assessments and governmental charges or levies to the
extent that any such tax, assessment, government charge or levy is not overdue
for a period of more than 30 days or is being contested in good faith and by
proper proceedings and as to which appropriate reserves are being maintained;

(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 30 days or, if more than 30 days overdue, are unfiled and no other
action has been taken to enforce such Lien or that are being contested in good
faith and by appropriate proceedings diligently conducted and as to which
appropriate reserves are being maintained;

(c) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations;

 

16



--------------------------------------------------------------------------------

(d) Liens securing the performance of statutory obligations or bids, surety,
appeal or customs bonds, standby letters of credit, performance or
return-of-money bonds or other obligations of a like nature incurred in the
Ordinary Course of Business of a Loan Party or any of their Subsidiaries;

(e) easements, rights of way and other encumbrances on title to real property
that do not, in the aggregate, materially interfere with the ordinary course of
the business of the Consolidated Group, taken as a whole; and

(f) Liens securing reimbursement obligations with respect to trade letters of
credit entered into in the Ordinary Course of Business that encumber documents
and other assets relating to such letters of credit and the products and
proceeds thereof.

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Post-Petition Interest” has the meaning specified in Section 7.05.

“Ratable Share” of any amount means (a) with respect to any Term Lender at any
time, the percentage of the Term Facility represented by (i) on or prior to the
Funding Date, such Term Lender’s Term Commitment at such time and
(ii) thereafter, the principal amount of such Term Lender’s Term Advances at
such time and (b) with respect to any Revolving Credit Lender at any time, the
percentage of the Revolving Credit Facility represented by such Revolving Credit
Lender’s Revolving Credit Commitment at such time. If the commitment of each
Revolving Credit Lender to make Revolving Credit Advances and the obligation of
the Issuing Banks to Issue Letters of Credit have been terminated pursuant to
Section 6.01, or if the Revolving Credit Commitments have expired, then the
Ratable Share of each Revolving Credit Lender in respect of the Revolving Credit
Facility shall be determined based on the Ratable Share of such Revolving Credit
Lender in respect of the Revolving Credit Facility most recently in effect,
giving effect to any subsequent assignments.

“Recipient” means (a) the Agent, (b) any Lender and (c) any Issuing Bank, as
applicable.

“Reference Banks” means Citibank, Bank of America, N.A., SunTrust Bank and U.S.
Bank National Association.

“Register” has the meaning specified in Section 9.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the sum of the (a) aggregate principal amount of all Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in Letters of Credit being deemed
“held” by such Revolving Credit Lender for purposes of this definition), (b) the
aggregate principal amount of the Term Facility and (c) the aggregate unused
amount of the Commitments; provided, that the Total Revolving Credit
Outstandings of, the Advances owed to or Commitments held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

17



--------------------------------------------------------------------------------

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in Letters of Credit
being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate Unused Revolving Credit Commitments; provided,
that the Unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided, that the
portion of the Term Facility held by any Defaulting Lender shall in each case be
excluded for purposes of making a determination of Required Term Lenders.

“Revolving Credit Advance” means an advance by a Revolving Credit Lender to the
Borrower as part of a Revolving Credit Borrowing and refers to a Base Rate
Advance or a Eurocurrency Rate Advance (each of which shall be a “Type” of
Revolving Credit Advance).

“Revolving Credit Availability Date” means the date on which each of the
conditions set forth in Section 3.03 has been satisfied (or waived in accordance
with Section 9.01).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Revolving Credit
Lenders.

“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $5,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £5,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €5,000,000.

“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000 in respect of Revolving Credit
Advances denominated in Sterling, £1,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €1,000,000.

“Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Revolving Credit
Lender hereunder pursuant to an Assumption Agreement, the Dollar amount set
forth in such Assumption Agreement, as such Lender’s “Revolving Credit
Commitment” or (c) if such Lender has entered into an Assignment and Assumption,
the Dollar amount set forth for such Lender in the Register maintained by the
Agent pursuant to Section 9.07(d), as such Lender’s “Revolving Credit
Commitment”, as such amount may be reduced pursuant to Section 2.05 or increased
pursuant to Section 2.21. The initial aggregate amount of the Lenders’ Revolving
Credit Commitments is $200,000,000.

“Revolving Credit Facility” means, at any time, (a) on or prior to the
Termination Date, the aggregate amount of the Revolving Credit Commitments at
such time and (b) thereafter, the sum of the aggregate principal amount of the
Revolving Credit Advances outstanding at such time plus the Available Amount of
all Letters of Credit outstanding at such time.

 

18



--------------------------------------------------------------------------------

“Revolving Credit Facility Maturity Date” means the Termination Date; provided
that if the Parent makes a public announcement that the Separation Transaction
will not be consummated or the Separation Date has not occurred on or prior to
May 15, 2014, the Revolving Credit Facility Maturity Date shall be the earlier
of (i) the date that the Parent makes a public announcement that the Separation
Transaction will not be consummated and (ii) May 15, 2014.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender and its registered assigns, delivered pursuant to a
request made under Section 2.16 in substantially the form of Exhibit A-1 hereto,
evidencing the aggregate indebtedness of the Borrower to such Lender resulting
from the Revolving Credit Advances made by such Lender to the Borrower.

“SEC” means the Securities and Exchange Commission.

“Separation Date” means the date on which the Separation Transaction is
consummated.

“Separation Transaction” means each of the Contribution, the Distribution and
each of the other transactions ancillary to the foregoing as set forth in the
material agreements (along with schedules and exhibits relating thereto), as
amended from time to time, entered into in connection with the Contribution and
the Distribution, in each case in accordance with, in all material respects, the
Form 10.

“Separation Tax Opinion” means the tax opinion of counsel to the Parent subject
to customary assumptions and limitations confirming the tax-free status of the
Separation Transaction for U.S. federal income tax.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Subject Business” means the assets, liabilities and equity interests of the
technical, engineering and enterprise information technology services business
of the Parent and Science Applications International Corporation.

 

19



--------------------------------------------------------------------------------

“Subordinated Obligations” has the meaning specified in Section 7.05.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“TARGET Day” means any day on which TARGET2 is open for business.

“TARGET2” means the Trans-European Automated Real Time Gross Settlement Express
transfer payment system which utilizes a single shared platform and which was
launched on 19 November 2007.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Advance” means an advance by a Term Lender to the Borrower under the Term
Facility and refers to a Base Rate Advance or a Eurocurrency Rate Advance (each
of which shall be a “Type” of Term Advance).

“Term Borrowing” means, initially, the Term Advances made by the Term Lenders to
the Borrower pursuant to Section 2.01. After the initial funding, “Term
Borrowing” means a portion of the Term Advances (as to which each Term Lender
has a ratable part) that (a) bears interest by reference to the Base Rate or
(b) bears interest by reference to the Eurocurrency Rate and has a single
Interest Period.

“Term Commitment” means as to any Lender (a) the Dollar amount set forth
opposite such Lender’s name on Schedule I hereto as such Lender’s “Term
Commitment” or (b) if such Lender becomes a Term Lender hereunder pursuant to an
Assumption Agreement, the Dollar amount set forth in such Assumption Agreement
as such Lender’s “Term Commitment” or (c) if such Lender has entered into an
Assignment and Assumption, the Dollar amount set forth for such Lender in the
Register maintained by the Agent pursuant to Section 9.07(c) as such Lender’s
“Term Commitment”, as such amount may be reduced pursuant to Section 2.05. The
initial aggregate amount of the Term Commitments is $500,000,000.

“Term Facility” means, at any time (a) on or prior to the Funding Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Advances outstanding at such time.

“Term Lender” means (a) at any time prior to the Funding Date, any Lender that
has a Term Commitment at such time and (b) thereafter, any Lender that has an
outstanding Term Advance at such time.

“Term Loan Maturity Date” means the fifth anniversary of the Funding Date;
provided that if the Parent makes a public announcement that the Separation
Transaction will not be

 

20



--------------------------------------------------------------------------------

consummated or the Separation Date has not occurred on or prior to January 31,
2015, the Term Loan Maturity Date shall be the earlier of (i) the date that is
six months after the date that the Parent makes a public announcement that the
Separation Transaction will not be consummated and (ii) January 31, 2015.

“Term Note” means a promissory note of the Borrower payable to any Term Lender
and its registered assigns, delivered pursuant to a request made under
Section 2.16 in substantially the form of Exhibit A-2 hereto, evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the Term
Advances made by such Lender to the Borrower.

“Termination Date” means the earlier of (a) fifth anniversary of the Funding
Date, subject to the extension thereof pursuant to Section 2.22 and (b) the date
of termination in whole of the Commitments pursuant to Section 2.05 or 6.01;
provided, however, that the Termination Date of any Lender that is a
Non-Extending Lender to any requested extension pursuant to Section 2.22 shall
be the Termination Date in effect immediately prior to the applicable Extension
Date for all purposes of this Agreement.

“Total Revolving Credit Outstandings” means the aggregate outstanding amount of
all Revolving Credit Advances and Letters of Credit.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to Issue Letters of Credit for the account
of the Borrower or its specified Subsidiaries in an amount equal to the excess
of (a) the amount of its Letter of Credit Commitment over (b) the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.

“Unused Revolving Credit Commitment” means, with respect to each Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time, plus (ii) such
Lender’s Ratable Share of (A) the aggregate Available Amount of all the Letters
of Credit outstanding at such time and (B) the aggregate principal amount of all
Advances made by each Issuing Bank pursuant to Section 2.03(c) that have not
been ratably funded by such Lender and outstanding at such time.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f).

“Withholding Agents” means the Borrower and the Agent.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

21



--------------------------------------------------------------------------------

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles as in effect in the United States from time to time (“GAAP”);
provided that (a) if there is any change in GAAP from such principles applied in
the preparation of the audited financial statements referred to in
Section 4.01(e) (“Initial GAAP”), that is material in respect of the calculation
of compliance with the covenants set forth in Section 5.05, the Borrower shall
give prompt notice of such change to the Agent and the Lenders, (b) if the
Borrower notifies the Agent that the Borrower requests an amendment of any
provision hereof to eliminate the effect of any change in GAAP (or the
application thereof) from Initial GAAP (or if the Agent or the Required Lenders
request an amendment of any provision hereof for such purpose), regardless of
whether such notice is given before or after such change in GAAP (or the
application thereof), then such provision shall be applied on the basis of
generally accepted accounting principles as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision is amended in accordance herewith. Notwithstanding
any changes in GAAP after the date hereof, any lease of any Loan Party or the
Subsidiaries that would be characterized as an operating lease under GAAP in
effect on the date hereof, whether such lease is entered into before of after
the Loan Party date hereof, shall not constitute Indebtedness or a Capital lease
under this Agreement or any other Loan Document as a result of such changes in
GAAP. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
133 and 159 (or any other Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value”, as defined therein.

SECTION 1.04. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 1.05. Incorporation by Reference. Certain provisions of the Parent
Credit Agreement (including all defined terms used therein and exhibits and
schedules to the Parent Credit Agreement referred to therein) are specifically

 

22



--------------------------------------------------------------------------------

incorporated in the Agreement by reference, and shall have the same force and
effect as if the same were set out in this Agreement in full. Except as
otherwise provided herein, all references in such incorporated provisions to the
“Administrative Agent”, a “Lender”, the “Lenders” or the “Requisite Lenders” or
words of similar import or to “this Agreement”, “hereof”, “hereto” or
“hereunder” or words of similar import or to any “Loan Document”, “thereof”,
“thereto” or “thereunder” or words of similar import shall, without further
reference, mean and refer to the Agent, a Lender, the Lenders and the Required
Lenders under this Agreement and to this Agreement, respectively; and all
references in such incorporated provisions to a “Loan” or the “Loans” or words
of similar import shall, without further reference, mean and refer to an Advance
or the Advances, as appropriate, hereunder. Similarly, to the extent any word or
phrase is defined in this Agreement, any such word or phrase appearing in
provisions so incorporated by reference from the Parent Credit Agreement shall
have the meaning given to it in this Agreement. The incorporation by reference
into this Agreement of the terms and conditions of the Parent Credit Agreement
is for convenience only, and this Agreement and the Parent Credit Agreement
shall at all times be, and be deemed to be and treated as, separate and distinct
loan obligations. The incorporation by reference into this Agreement of the
terms and conditions of the Parent Credit Agreement shall not be affected or
impaired by any subsequent expiration or termination of the Parent Credit
Agreement.

SECTION 1.06. Certain Additional Committed Currencies. (a) The Borrower may from
time to time request that Eurocurrency Rate Advances be made and/or Letters of
Credit be issued in a currency other than those specifically listed in the
definition of “Committed Currency;” provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. In the case of any such request with
respect to the making of Eurocurrency Rate Advances, such request shall be
subject to the approval of the Agent and the Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Agent and the applicable Issuing Bank.

(b) Any such request shall be made to the Agent not later than 11:00 a.m., 20
Business Days prior to the date of the desired Borrowing or Issuance of a Letter
of Credit (or such other time or date as may be agreed by the Agent and, in the
case of any such request pertaining to Letters of Credit, the applicable Issuing
Bank, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Advances, the Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Agent shall promptly notify the applicable Issuing Bank thereof.
Each Lender (in the case of any such request pertaining to Eurocurrency Rate
Advances) or the applicable Issuing Bank (in the case of a request pertaining to
Letters of Credit) shall notify the Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Advances or the issuance of
Letters of Credit, as the case may be, in such requested currency.

(c) Any failure by a Lender or an Issuing Bank, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or Issuing Bank, as the case may be, to
permit Eurocurrency Rate Advances to be made or Letters of Credit to be issued
in such requested currency. If the Agent and all the Lenders consent to making
Eurocurrency Rate Advances in such requested currency, the Agent shall so notify
the Borrower and such currency shall thereupon be deemed for all purposes to be
an Committed Currency hereunder for purposes of any Eurocurrency Rate
Borrowings; and if the Agent and the applicable Issuing Bank consent to the
issuance of Letters of Credit in such requested currency, the Agent shall so
notify the Borrower and such currency shall thereupon be deemed for all purposes
to be an Committed Currency hereunder for purposes of any Letter of Credit
issuances buy such Issuing Bank. If the Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.06, the Agent shall
promptly so notify the Borrower.

 

23



--------------------------------------------------------------------------------

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

SECTION 2.01. The Advances and Letters of Credit. (a) The Term Advances. Subject
to the terms and conditions set forth herein, each Term Lender severally agrees
to make a single loan to the Borrower on any single Business Day on or after the
Effective Date and not later than May 15, 2014 in Dollars in an amount not to
exceed such Lender’s Term Commitment. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed.

(b) The Revolving Credit Advances. Each Revolving Credit Lender severally
agrees, on the terms and conditions hereinafter set forth, to make Revolving
Credit Advances to the Borrower from time to time on any Business Day during the
period from the Revolving Credit Availability Date until the Termination Date
applicable to such Lender in an amount (based in respect of any Revolving Credit
Advances to be denominated in a Committed Currency by reference to the
Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Borrowing) not to exceed such Lender’s Unused Revolving
Credit Commitment. Each Revolving Credit Borrowing shall be in an amount not
less than the Revolving Credit Borrowing Minimum or the Revolving Credit
Borrowing Multiple in excess thereof and shall consist of Revolving Credit
Advances of the same Type and in the same currency made on the same day by the
Revolving Credit Lenders ratably according to their respective Revolving Credit
Commitments. Within the limits of each Lender’s Revolving Credit Commitment, the
Borrower may borrow under this Section 2.01(b), prepay pursuant to Section 2.10
and reborrow under this Section 2.01(b).

(c) Letters of Credit. (i) Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, in reliance upon the agreements of the Revolving Credit
Lenders set forth in this Agreement, to issue letters of credit (each, a “Letter
of Credit”) denominated in Dollars or any Committed Currency for the account of
the Borrower and its specified Subsidiaries from time to time on any Business
Day during the period from the Revolving Credit Availability Date until 30 days
before the Termination Date in an aggregate Available Amount (based in respect
of any Letters of Credit to be denominated in a Committed Currency by reference
to the Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Issuance) (i) for all Letters of Credit issued by each
Issuing Bank not to exceed at any time the lesser of (x) the Letter of Credit
Facility at such time and (y) such Issuing Bank’s Letter of Credit Commitment at
such time and (ii) for each such Letter of Credit not to exceed an amount equal
to the Unused Revolving Credit Commitments of the Lenders at such time. No
Letter of Credit shall have an expiration date (including all rights of the
Borrower or the beneficiary to require renewal) later than 10 Business Days
before the Termination Date, provided that no Letter of Credit may expire after
the Termination Date of any Non-Extending Lender if, after giving effect to such
issuance, the aggregate Revolving Credit Commitments of the Consenting Lenders
(including any replacement Lenders) for the period following such Termination
Date would be less than the Available Amount of the Letters of Credit expiring
after such Termination Date. Within the limits referred to above, the Borrower
may from time to time request the issuance of Letters of Credit under this
Section 2.01(b).

(ii) No Letter of Credit shall have an expiration date (including all rights of
the Borrower or the beneficiary to require renewal) later than the earlier of 10
Business Days before the Termination Date and one year after the date of
Issuance thereof (or such longer period agreed to by the applicable Issuing Bank
in its sole discretion), but may by its terms be renewable annually
automatically or upon written notice (a “Notice of Renewal”) given to the
applicable Issuing Bank and the Agent on or prior to any date for notice of
renewal set forth in such Letter of Credit but in any event at least three

 

24



--------------------------------------------------------------------------------

Business Days prior to the date of the expiration of such standby Letter of
Credit (or such shorter period as the Issuing Bank shall agree); provided, that
the terms of each standby Letter of Credit that is automatically renewable
annually (“Auto-Extension Letter of Credit”) shall permit the applicable Issuing
Bank to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the applicable
Issuing Bank, the Borrower shall not be required to make a specific request to
such Issuing Bank for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the applicable Issuing Bank to permit the extension of such Letter
of Credit at any time to an expiry date not later than 10 Business Days before
the Termination Date; provided, however, that such Issuing Bank shall not permit
any such extension if (A) such Issuing Bank has reasonably determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit (as extended) under the terms hereof, or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date from the Agent, any
Lender or the Borrower that one or more of the applicable conditions specified
in Section 3.04 is not then satisfied, and in each such case directing such
Issuing Bank not to permit such extension.

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.03(c), each Borrowing shall be made on notice, given not later than
(x) 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurocurrency
Rate Advances denominated in Dollars, (y) 4:00 P.M. (London time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Revolving Credit Borrowing consisting of Eurocurrency Rate Advances denominated
in any Committed Currency, or (z) 11:00 A.M. (New York City time) on the date of
the proposed Borrowing in the case of a Revolving Credit Borrowing consisting of
Base Rate Advances, by the Borrower to the Agent, which shall give to each
Appropriate Lender prompt notice thereof by telecopier or e-mail. Each such
notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed
immediately in writing, or telecopier in substantially the form of Exhibit B
hereto, specifying therein the requested (i) date and Facility of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, and (iv) in the case of a Borrowing consisting of
Eurocurrency Rate Advances, initial Interest Period and, if a Revolving Credit
Borrowing, currency for each such Advance. Each Appropriate Lender shall
(1) before 11:00 A.M. (New York City time) on the date of such Borrowing, in the
case of a Borrowing consisting of Eurocurrency Rate Advances denominated in
Dollars, (2) before 11:00 A.M. (London time) on the date of such Revolving
Credit Borrowing, in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances denominated in any Committed Currency and (3) before
1:00 P.M. (New York City time) on the date of such Borrowing, in the case of a
Borrowing consisting of Base Rate Advances, make available for the account of
its Applicable Lending Office to the Agent at the applicable Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing. After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Agent will make such funds available to the
Borrower at the Agent’s address referred to in Section 9.02 or at the applicable
Payment Office, as the case may be.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurocurrency Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than the Revolving Credit Borrowing
Minimum or if the obligation of the Lenders to make Eurocurrency Rate Advances
shall then be suspended pursuant to Section 2.08 or 2.12 and (ii) the
Eurocurrency Rate Advances may not be outstanding as part of more than six
separate Term Borrowings and ten separate Revolving Credit Borrowings.

 

25



--------------------------------------------------------------------------------

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurocurrency Rate Advances, the Borrower shall indemnify each
Appropriate Lender against any loss, cost or expense incurred by such Lender as
a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

(d) Unless the Agent shall have received notice from an Appropriate Lender prior
to the time of any Borrowing that such Lender will not make available to the
Agent such Lender’s ratable portion of such Borrowing, the Agent may assume that
such Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) or (b) of this Section 2.02, as
applicable, and the Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount. If and to the extent that
such Lender shall not have so made such ratable portion available to the Agent,
such Lender and the Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Agent, at (i) in the case of the Borrower, the higher of
(A) the interest rate applicable at the time to the Advances comprising such
Borrowing and (B) the cost of funds incurred by the Agent in respect of such
amount and (ii) in the case of such Lender, (A) the Federal Funds Rate in the
case of Advances denominated in Dollars or (B) the cost of funds incurred by the
Agent in respect of such amount in the case of Advances denominated in Committed
Currencies. If such Lender shall repay to the Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement.

(f) The obligations of the Lenders hereunder to make Advances and to make
payment pursuant to Section 9.04(c) are several and not joint. The failure of
any Appropriate Lender to make any Advance or to make any payment under
Section 9.04(c) on any date required hereunder shall not relieve any other
Appropriate Lender of its corresponding obligation to do so on such date and no
Lender shall be responsible for the failure of any other Lender to make its
Advance or to make its payment under Section 9.04(c).

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof. Each such notice by the Borrower of Issuance of a Letter of
Credit (a “Notice of Issuance”) shall be accompanied by a letter of credit
application, appropriately completed and signed by an authorized officer (or
designee thereof) of the Borrower and may be sent by telecopier, by United
States mail, by overnight courier, by electronic transmission using the system
provided by such Issuing Bank, by personal delivery or by any other means
acceptable to such Issuing Bank, specifying therein the requested (A) date of
such Issuance (which shall be a Business Day), (B) Available Amount of such
Letter of Credit, (C) expiration date of such Letter of Credit, (D) name and
address of the beneficiary of such Letter of Credit and (E) form of such Letter
of Credit. Each Letter of Credit shall be issued pursuant to such form of an
application and agreement for issuance or amendment of a letter of credit as is
used from time to time by such Issuing Bank (a “Letter of Credit Agreement”). If
the requested form of such Letter of Credit is acceptable to such Issuing Bank
in its reasonable discretion (it being understood that any such form shall

 

26



--------------------------------------------------------------------------------

have only explicit documentary conditions to draw and shall not include
discretionary conditions), such Issuing Bank shall, unless such Issuing Bank has
received written notice from any Lender or the Agent, at least one Business Day
prior to the requested date of Issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Section 3.04 shall
not then be satisfied, then, subject to the terms and conditions hereof, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with such Issuing Bank’s usual and customary
business practices. Additionally, the Borrower shall furnish to the applicable
Issuing Bank and the Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, as such Issuing Bank or
the Agent may reasonably require. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern. Notwithstanding anything to the
contrary in this Agreement, the Issuing Banks may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

(ii) The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable Issuing Bank. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable
Issuing Bank and its correspondents unless such notice is given as aforesaid.

(b) Participations. By the Issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing or decreasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Revolving
Credit Lenders, such Issuing Bank hereby grants to each Revolving Credit Lender,
and each Revolving Credit Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Ratable Share of
the Available Amount of such Letter of Credit. The Borrower hereby agrees to
each such participation. In consideration and in furtherance of the foregoing,
each Revolving Credit Lender hereby absolutely and unconditionally agrees to pay
to the Agent, for the account of such Issuing Bank, such Lender’s Ratable Share
of each drawing made under a Letter of Credit funded by such Issuing Bank and
not reimbursed by the Borrower on the date made, or of any reimbursement payment
required to be refunded to the Borrower for any reason, which amount will be
advanced, and deemed to be an Advance to the Borrower hereunder, regardless of
the satisfaction of the conditions set forth in Section 3.04. Each Revolving
Credit Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Credit Lender further acknowledges and agrees that
its participation in each Letter of Credit will be automatically adjusted to
reflect such Lender’s Ratable Share of the Available Amount of such Letter of
Credit at each time such Lender’s Revolving Credit Commitment is amended
pursuant to a Commitment Increase in accordance with Section 2.21, an assignment
in accordance with Section 9.07 or otherwise pursuant to this Agreement.

(c) Drawing and Reimbursement. (i) The payment by an Issuing Bank of a draft
drawn under any Letter of Credit which is not reimbursed by the Borrower on the
date made shall constitute for all purposes of this Agreement the making by any
such Issuing Bank of an Advance, which shall be a Base Rate Advance, in the
amount of such draft, without regard to whether the making of such an Advance
would exceed such Issuing Bank’s Unused Revolving Credit Commitment. Each
Issuing Bank shall give prompt notice of each drawing under any Letter of Credit
issued by it to the Borrower and

 

27



--------------------------------------------------------------------------------

the Agent. The Borrower shall reimburse such Issuing Bank (which, in the case of
any standby Letter of Credit, shall be through the Agent) in such Committed
Currency, unless (A) such Issuing Bank (at its option) shall have specified in
such notice that it will require reimbursement in Dollars, or (B) in the absence
of any such requirement for reimbursement in Dollars, the Borrower shall have
notified such Issuing Bank promptly following receipt of the notice of drawing
that the Borrower will reimburse such Issuing Bank in Dollars. In the case of
any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Committed Currency, the applicable Issuing Bank shall notify
the Borrower of the Equivalent of the amount of the drawing promptly following
the determination thereof, on (A) the date the Borrower receives such notice of
payment by the applicable Issuing Bank; provided that such notice is given not
later than 11:00 A.M. (New York City time) on such day, or (B) the first
Business Day next succeeding such day if notice of such payment is given after
such time. If the Borrower fails to so reimburse the applicable Issuing Bank by
such time, the Agent shall promptly notify each Lender the amount of the
unreimbursed drawing, and the amount of such Lender’s Ratable Share thereof.
Each Revolving Credit Lender acknowledges and agrees that its obligation to make
Advances pursuant to this paragraph in respect of Letters of Credit is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Promptly after
receipt thereof, the Agent shall transfer such funds to such Issuing Bank. Each
Revolving Credit Lender agrees to fund its Ratable Share of an outstanding
Advance on (i) the Business Day on which demand therefor is made by such Issuing
Bank, provided that notice of such demand is given not later than 1:00 P.M. (New
York City time) on such Business Day, or (ii) the first Business Day next
succeeding such demand if notice of such demand is given after such time. If and
to the extent that any Revolving Credit Lender shall not have so made the amount
of such Advance available to the applicable Issuing Bank, such Lender agrees to
pay to the Agent forthwith on demand such amount together with interest thereon,
for each day from the date of demand by any such Issuing Bank until the date
such amount is paid to the Agent, at the higher of the Federal Funds Rate and a
rate determined by the Issuing Bank in accordance with banking industry rules on
interbank compensation. A certificate of an Issuing Bank submitted to any Lender
(through the Agent) with respect to any amounts owing under this Section 2.03(c)
shall be conclusive absent manifest error. If such Lender shall pay to the Agent
such amount for the account of any such Issuing Bank on any Business Day, such
amount so paid in respect of principal shall constitute an Advance made by such
Lender on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Advance made by such Issuing Bank shall be reduced by
such amount on such Business Day.

(ii) If any payment received by the Agent for the account of an Issuing Bank
pursuant to Section 2.03(c)(i) is required to be returned because it is
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Issuing Bank in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any proceeding under any debtor relief law or otherwise, each Lender shall
pay to the Agent for the account of such Issuing Bank its Ratable Share thereof
on demand of the Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
(x) with respect to any amount denominated in Dollars, the greater of (1) the
Federal Funds Rate and (2) an overnight rate determined by the Agent or such
Issuing Bank, as the case may be, in accordance with banking industry rules on
interbank compensation, and (y) with respect to any amount denominated in a
Committed Currency, the rate of interest per annum at which overnight deposits
in the applicable Committed Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of the Agent or such Issuing Bank in the
applicable offshore interbank market for such currency to major banks in such
interbank market. The obligations of the Lenders under this clause shall survive
the payment in full of the obligations and the termination of this Agreement.

 

28



--------------------------------------------------------------------------------

(d) Letter of Credit Reports. Each Issuing Bank shall furnish (i) to the Agent
(with a copy to the Borrower), on the first Business Day of each week a written
report summarizing Issuance and expiration dates of trade Letters of Credit
issued by such Issuing Bank during the preceding week and drawings during such
week under all trade Letters of Credit issued by such Issuing Bank, (ii) to the
Agent (with a copy to the Borrower), on the first Business Day of each month a
written report summarizing Issuance and expiration dates of Letters of Credit
issued by such Issuing Bank during the preceding month and drawings during such
month under all Letters of Credit issued by such Issuing Bank and (iii) to the
Agent (with a copy to the Borrower), on the first Business Day of each calendar
quarter a written report setting forth (A) the average daily aggregate Available
Amount and (B) the amount available to be drawn, in each case, during the
preceding calendar quarter of all Letters of Credit issued by such Issuing Bank.
The Agent shall give to each Revolving Credit Lender prompt notice of each
report delivered to it pursuant to this Section.

(e) Failure to Make Advances. The failure of any Revolving Credit Lender to make
the Advance to be made by it on the date specified in Section 2.03(c) shall not
relieve any other Revolving Credit Lender of its obligation hereunder to make
its Advance on such date, but no Lender shall be responsible for the failure of
any other Lender to make the Advance to be made by such other Lender on such
date.

(f) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the Issuing Banks and the Borrower when a Letter of Credit
is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each trade Letter of
Credit. Notwithstanding the foregoing, no Issuing Bank shall be responsible to
the Borrower for, and no Issuing Bank’s rights and remedies against the Borrower
shall be impaired by, any action or inaction of such Issuing Bank required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including any order of a
jurisdiction where such Issuing Bank or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

(g) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of its Subsidiaries inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.

SECTION 2.04. Fees. (a) Commitment Fee. The Borrower agrees to pay to the Agent
for the account of each Lender a commitment fee on the aggregate amount of such
Lender’s Unused Revolving Credit Commitment and unused Term Commitment, as
applicable, from the earlier of (x) the Funding Date and (y) the date that is 30
days after the Effective Date and until the Termination Date applicable to such
Lender, at a rate per annum equal to the Applicable Percentage in effect from
time to time, payable in arrears quarterly on the last day of each March, June,
September and December, commencing September 30, 2013, and on the Termination
Date applicable to such Lender.

(b) Letter of Credit Fees. (i) The Borrower shall pay to the Agent for the
account of each Revolving Credit Lender a commission on such Lender’s Ratable
Share of the average daily aggregate Available Amount of all Letters of Credit
and outstanding from time to time at a rate per annum

 

29



--------------------------------------------------------------------------------

equal to the Applicable Margin for Eurocurrency Rate Advances in effect from
time to time during such calendar quarter, payable in arrears quarterly on the
last day of each March, June, September and December, commencing with the
quarter ended September 30, 2013, and on the Termination Date; provided that the
Applicable Margin shall be 2% above the Applicable Margin in effect upon the
occurrence and during the continuation of an Event of Default if the Borrower is
required to pay default interest pursuant to Section 2.07(b).

(ii) The Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee and such other commissions, issuance fees, transfer fees and other
fees and charges in connection with the Issuance or administration of each
Letter of Credit as the Borrower and such Issuing Bank shall agree.

(c) Agent’s Fees. The Borrower shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Borrower and the Agent.

SECTION 2.05. Termination or Reduction of the Commitments. Optional. The
Borrower shall have the right, upon at least three Business Days’ notice to the
Agent, to terminate in whole or permanently reduce ratably in part the unused
Term Commitments, Unused Revolving Credit Commitments or the Unissued Letter of
Credit Commitments of the Lenders, provided that each partial reduction shall be
in the aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof. Once terminated, a commitment may not be reinstated.

SECTION 2.06. Repayment of Advances and Letter of Credit Drawings. (a) Revolving
Credit Advances. The Borrower shall repay to the Agent for the ratable account
of the Revolving Credit Lenders on the Revolving Credit Facility Maturity Date
the aggregate principal amount of the Revolving Credit Advances made to it and
then outstanding.

(b) Letter of Credit Drawings. The obligations of the Borrower under any Letter
of Credit Agreement and any other agreement or instrument relating to any Letter
of Credit issued for the account of the Borrower shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including, without limitation, the following
circumstances (it being understood that any such payment by the Borrower is
without prejudice to, and does not constitute a waiver of, any rights the
Borrower might have or might acquire as a result of the payment by the
applicable Issuing Bank or any Revolving Credit Lender of any draft or the
reimbursement by the Borrower thereof):

(i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

 

30



--------------------------------------------------------------------------------

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of the Borrower in respect of the L/C Related Documents;

(viii) waiver by any Issuing Bank of any requirement that exists for such
Issuing Bank’s protection and not the protection of the Borrower or any waiver
by such Issuing Bank which does not in fact materially prejudice the Borrower;

(ix) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(x) any payment made by any Issuing Bank in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

(c) Term Advances. The Borrower shall repay to the Agent for the ratable benefit
of the Term Lenders the aggregate principal amount of the Term Advances
outstanding on the following dates in an amount equal to the percentage of the
aggregate principal amount of the Term Advances made on the Funding Date set
forth opposite such dates; provided, that all Term Advances then outstanding
shall be payable in full on the Term Loan Maturity Date:

 

Date

   Repayment
Percentage  

October 31, 2014

     1.250 % 

January 31, 2015

     1.250 % 

April 30, 2015

     1.250 % 

July 31, 2015

     1.250 % 

October 31, 2015

     1.875 % 

January 31, 2016

     1.875 % 

April 30, 2016

     1.875 % 

July 31, 2016

     1.875 % 

October 31, 2016, and each fiscal quarter thereafter

     2.500 % 

 

31



--------------------------------------------------------------------------------

SECTION 2.07. Interest on Advances. (a) Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance made to it and owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Agent may, and upon the request of the
Required Lenders shall, require the Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above, at a rate per annum equal at all times to 2% per annum above the rate per
annum required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii)
above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.

(c) Incorrect Leverage Ratio Calculation. If, as a result of any restatement of
or other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Lenders determine that (i) the Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Agent for the account of the applicable Lenders, promptly on
demand by the Agent (or, after the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under Bankruptcy Law,
automatically and without further action by the Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Agent or any Lender, as
the case may be, under Section 2.07(b) or under Article VI. The Borrower’s
obligations under this paragraph shall survive one year after the termination of
the Commitments and the repayment of all other obligations hereunder.

 

32



--------------------------------------------------------------------------------

SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank agrees, if
requested by the Agent, to furnish to the Agent timely information for the
purpose of determining each Eurocurrency Rate. If any one or more of the
Reference Banks shall not furnish such timely information to the Agent for the
purpose of determining any such interest rate, the Agent shall determine such
interest rate on the basis of timely information furnished by the remaining
Reference Banks. The Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.07(a)(ii).

(b) If, with respect to any Eurocurrency Rate Advances, the Required Revolving
Credit Lenders or the Required Term Lenders, as applicable, notify the Agent
that (i) they are unable to obtain matching deposits in the London inter-bank
market at or about 11:00 A.M. (London time) on the second Business Day before
the making of a Borrowing in sufficient amounts to fund their respective
Advances as a part of such Borrowing during its Interest Period or (ii) the
Eurocurrency Rate for any Interest Period for such Advances will not adequately
reflect the cost to such Required Lenders of making, funding or maintaining
their respective Eurocurrency Rate Advances for such Interest Period, the Agent
shall forthwith so notify the Borrower and the Lenders, whereupon (A) the
Borrower of such Eurocurrency Rate Advances will, on the last day of the then
existing Interest Period therefor, (1) if such Eurocurrency Rate Advances are
denominated in Dollars, either (x) prepay such Advances or (y) Convert such
Advances into Base Rate Advances and (2) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, either (x) prepay such Advances or
(y) exchange such Advances into an Equivalent amount of Dollars and Convert such
Advances into Base Rate Advances and (B) the obligation of the Appropriate
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances shall
be suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Appropriate Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (ii) if such Eurocurrency Rate Advances are denominated
in a Committed Currency, be exchanged for an Equivalent amount of Dollars and
Convert into Base Rate Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than the Revolving Credit Borrowing Minimum,
such Advances shall automatically (i) if such Eurocurrency Rate Advances are
denominated in Dollars, Convert into Base Rate Advances and (ii) if such
Eurocurrency Rate Advances are denominated in a Committed Currency, be exchanged
for an Equivalent amount of Dollars and Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default under
Section 6.01(a) (i) each Eurocurrency Rate Advance will, upon request of the
Required Lenders to the Agent, on the last day of the then existing Interest
Period therefor, (A) if such Eurocurrency Rate Advances are denominated in
Dollars, be Converted into Base Rate Advances and (B) if such Eurocurrency Rate
Advances are denominated in any Committed Currency, be exchanged for an
Equivalent amount of Dollars and be Converted into Base Rate Advances and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall, if so requested by the Required Lenders, be
suspended.

 

33



--------------------------------------------------------------------------------

(f) If Reuters LIBOR01 Page is unavailable and fewer than two Reference Banks
furnish timely information to the Agent for determining the Eurocurrency Rate
for any Eurocurrency Rate Advances after the Agent has requested such
information,

(i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances,

(ii) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, (A) if such Eurocurrency Rate Advance is denominated
in Dollars, Convert into a Base Rate Advance and (B) if such Eurocurrency Rate
Advance is denominated in any Committed Currency, be prepaid by the Borrower or
be automatically exchanged for an Equivalent amount of Dollars and be Converted
into a Base Rate Advance (or if such Advance is then a Base Rate Advance, will
continue as a Base Rate Advance), and

(iii) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

SECTION 2.09. Optional Conversion of Advances. The Borrower of any Advance may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances denominated in Dollars of one Type comprising the same Borrowing into
Advances denominated in Dollars of the other Type; provided, however, that any
Conversion of Eurocurrency Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurocurrency Rate Advances,
any Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(c) and no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Dollar denominated Advances to be Converted, and (iii) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower giving such notice.

SECTION 2.10. Prepayments of Advances. (a) Optional. The Borrower may, upon
notice at least three Business Days’ prior to the date of such prepayment, in
the case of Eurocurrency Rate Advances, and not later than 11:00 A.M. (New York
City time) on the date of such prepayment, in the case of Base Rate Advances, to
the Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment of Advances shall be in an aggregate principal
amount of not less than the Revolving Credit Borrowing Minimum or a Revolving
Credit Borrowing Multiple in excess thereof and (y) in the event of any such
prepayment of a Eurocurrency Rate Advance, the Borrower shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 9.04(c).

(b) Mandatory. (i) If, on any date, the Agent notifies the Borrower that, on any
interest payment date, the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars plus the aggregate Available Amount of all
Letters of Credit then outstanding plus (B) the Equivalent in Dollars
(determined on the third Business Day prior to such interest payment date) of
the aggregate principal amount of all Advances denominated in Committed
Currencies then outstanding

 

34



--------------------------------------------------------------------------------

exceeds 103% of the aggregate Commitments of the Lenders on such date, the
Borrower shall, as soon as practicable and in any event within two Business Days
after receipt of such notice, prepay the outstanding principal amount of any
Advances owing by the Borrower in an aggregate amount sufficient to reduce such
sum to an amount not to exceed 100% of the aggregate Commitments of the Lenders
on such date; provided that if the Borrower has Cash Collateralized Letters of
Credit in accordance with Section 2.20(a), the Available Amount of the
outstanding Letters of Credit shall be deemed to have been reduced by the amount
of such Cash Collateral. The Agent shall give prompt notice of any prepayment
required under this Section 2.10(b)(i) to the Borrower and the Lenders, and
shall provide prompt notice to the Borrower of any such notice of required
prepayment received by it from any Lender.

(ii) Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 9.04(c). The
Agent shall give prompt notice of any prepayment required under this
Section 2.10(b) to the Borrower and the Lenders.

SECTION 2.11. Increased Costs. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurocurrency Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurocurrency Rate
Advances made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Advance or of maintaining its obligation to make any such
Advance, or to reduce the amount of any sum received or receivable by such
Lender or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or other Recipient, the Borrower will
pay to such Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) Capital Adequacy. If any Lender determines that any Change in Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Advances made by such Lender to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

35



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower,
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than six months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender under any Facility shall notify the Agent that the introduction of
or any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for any Lender or its Eurocurrency Lending Office to perform its
obligations hereunder to make Eurocurrency Rate Advances in Dollars or any
Committed Currency or to fund or maintain Eurocurrency Rate Advances in Dollars
or any Committed Currency hereunder, (a) each Eurocurrency Rate Advance will
automatically, upon such demand (i) if such Eurocurrency Rate Advance is
denominated in Dollars, be Converted into a Base Rate Advance and (ii) if such
Eurocurrency Rate Advance is denominated in any Committed Currency, be exchanged
into an Equivalent amount of Dollars and be Converted into a Base Rate Advance
and (b) the obligation of the Appropriate Lenders to make Eurocurrency Rate
Advances or to Convert Advances into Eurocurrency Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Appropriate Lenders
that the circumstances causing such suspension no longer exist.

SECTION 2.13. Payments and Computations. (a) The Borrower shall make each
payment hereunder (except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency), irrespective
of any right of counterclaim or set-off, not later than 11:00 A.M. (New York
City time) on the day when due in Dollars to the Agent at the applicable Agent’s
Account in same day funds. The Borrower shall make each payment hereunder with
respect to principal of, interest on, and other amounts relating to, Advances
denominated in a Committed Currency, irrespective of any right of counterclaim
or set-off, not later than 11:00 A.M. (at the Payment Office for such Committed
Currency) on the day when due in such Committed Currency to the Agent, by
deposit of such funds to the applicable Agent’s Account in same day funds. The
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest, fees or commissions ratably (other than
amounts payable pursuant to Section 2.04(b), 2.11, 2.14 or 9.04(c)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon any Assuming Lender
becoming a Lender hereunder as a result of a Commitment Increase pursuant to
Section 2.21 or an extension of the Termination Date pursuant to Section 2.22
and upon the Agent’s receipt of such Lender’s Assumption Agreement and recording
of the information contained therein in the Register, from and after the
applicable Increase Date or Extension Date, as the case may be, the Agent shall
make all payments hereunder and under any Notes issued in

 

36



--------------------------------------------------------------------------------

connection therewith in respect of the interest assumed thereby to the Assuming
Lender. Upon its acceptance of an Assignment and Assumption and recording of the
information contained therein in the Register pursuant to Section 9.07(c), from
and after the effective date specified in such Assignment and Assumption, the
Agent shall make all payments hereunder and under the Notes in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b) The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under the Note held by
such Lender, to charge from time to time against any or all of the Borrower’s
accounts with such Lender any amount so due.

(c) All computations of interest based on Citibank’s base rate shall be made by
the Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurocurrency Rate, the Federal Funds Rate
or One Month LIBOR and of fees and Letter of Credit commissions shall be made by
the Agent on the basis of a year of 360 days (or, in each case of Advances
denominated in Committed Currencies where market practice differs, in accordance
with market practice), in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest, fees or commissions are payable. Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at (i) the Federal Funds Rate in the case of Advances denominated in
Dollars or (ii) the cost of funds incurred by the Agent in respect of such
amount in the case of Advances denominated in Committed Currencies.

(f) To the extent that the Agent receives funds for application to the amounts
owing by the Borrower under or in respect of this Agreement or any Note in
currencies other than the currency or currencies required to enable the Agent to
distribute funds to the Lenders in accordance with the terms of this
Section 2.13, the Agent shall be entitled to convert or exchange such funds into
Dollars or into a Committed Currency or from Dollars to a Committed Currency or
from a Committed Currency to Dollars, as the case may be, to the extent
necessary to enable the Agent to distribute such funds in accordance with the
terms of this Section 2.13; provided that the Borrower and each of the Lenders
hereby agree that the Agent shall not be liable or responsible for any loss,
cost or expense suffered by the Borrower or such Lender as a result of any
conversion or exchange of currencies affected pursuant to this Section 2.13(f)
or as a result of the failure of the Agent to effect any such conversion or
exchange; and

 

37



--------------------------------------------------------------------------------

provided further that the Borrower agrees to indemnify the Agent and each
Lender, and hold the Agent and each Lender harmless, for any and all losses,
costs and expenses incurred by the Agent or any Lender for any conversion or
exchange of currencies (or the failure to convert or exchange any currencies) in
accordance with this Section 2.13(f).

SECTION 2.14. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

(c) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) imposed on such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the Agent),
or by the Agent on its own behalf or on behalf of a Lender, setting forth in
reasonable detail the calculation of the amount being requested, shall be
conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.07(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are imposed on the Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the Agent to the Lender from any
other source against any amount due to the Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.14, the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

 

38



--------------------------------------------------------------------------------

(f) Status of Recipients. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation by any Lender (other than such documentation
set forth in Section 2.14(f) (ii)(A), (ii)(B) and (ii)(E) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form

 

39



--------------------------------------------------------------------------------

W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

(D) if the Agent is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document, the Agent shall
deliver to the Borrower, at the time or times reasonably requested by the
Borrower, such properly completed and executed documentation reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding, unless, in the Agent’s
reasonable judgment, such completion, execution or submission would subject the
Agent to any material unreimbursed cost or expense or would materially prejudice
the legal or commercial position of the Agent; and

(E) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

The Agent and each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the Agent
in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the

 

40



--------------------------------------------------------------------------------

amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

(i) Interpretation. For purposes of this Section 2.14, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Advances and such
other obligations of the other Appropriate Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Appropriate Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Advances and other amounts owing them; provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances or participations in L/C Obligations to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. The
Borrower agrees that upon notice by any Lender to the

 

41



--------------------------------------------------------------------------------

Borrower (with a copy of such notice to the Agent) to the effect that a Note is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Advances owing to, or to be
made by, such Lender, the Borrower shall promptly execute and deliver to such
Lender a Note payable to such Lender (or its registered assigns) in a principal
amount up to the applicable Commitment of such Lender.

(b) The Register maintained by the Agent pursuant to Section 9.07(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender’s share thereof.

(c) Entries made in good faith by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to such Lender under this Agreement, absent manifest error; provided,
however, that the failure of such Lender to make an entry, or any finding that
an entry is incorrect, in such account or accounts shall not limit or otherwise
affect the obligations of the Borrower under this Agreement; and provided
further that in the event of any conflict between the Register and the Lender’s
account or accounts, the Register shall govern.

SECTION 2.17. Use of Proceeds. The proceeds of the Term Advances shall be
available (and the Borrower agrees that it shall use such proceeds) solely to
pay a dividend of $295,000,000 (the “Closing Dividend”) and for general
corporate purposes of the Borrower and its Subsidiaries, including payment of
fees and expenses in connection with the Facilities. The proceeds of the
Revolving Credit Advances shall be available (and the Borrower agrees that it
shall use such proceeds) solely for general corporate purposes of the Borrower
and its Subsidiaries, including payment of fees and expenses in connection with
the Facilities.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders .

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different
Applicable Lending Office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.11 or 2.14, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.11, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14 and, in each case, such Lender has
declined or is unable to designate a different Applicable Lending Office in
accordance with Section 3(a), or if any Lender is a Defaulting Lender or a
Non-Approving Lender, then the Borrower

 

42



--------------------------------------------------------------------------------

may, at its sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 9.07), all of its interests, rights (other than its existing rights to
payments pursuant to Section 2.11 or Section 2.14) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(i) the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 9.07;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 9.04(f)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.19. Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the Agent or
any Issuing Bank (with a copy to the Agent) the Borrower shall Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to any reallocation pursuant
to Section 2.20(a) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Agent, for the
benefit of the Issuing Banks, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of L/C Obligations, to be applied
pursuant to clause (b) below. If at any time the Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the Agent
and the Issuing Banks as herein provided or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Agent, pay or provide to the Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.19 or Section 2.20 in
respect of Letters of

 

43



--------------------------------------------------------------------------------

Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of L/C Obligations (including, as
to Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.19
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Agent and each Issuing Bank that there exists
excess Cash Collateral; provided that, subject to Section 2.20 the Person
providing Cash Collateral and each Issuing Bank may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations.

SECTION 2.20. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VI or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 9.05 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to any Issuing Bank hereunder; third, to
Cash Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.19; fourth, as the Borrower may
request (so long as no Default exists), to the funding of any Advance in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Agent; fifth, if so determined
by the Agent and the Borrower, to be held in a deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Advances under this Agreement and (y) Cash
Collateralize the Issuing Banks’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.19; sixth, to the payment of any amounts
owing to the Lenders or the Issuing Banks as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or the Issuing Banks against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Advances or L/C Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Advances were made or the related

 

44



--------------------------------------------------------------------------------

Letters of Credit were issued at a time when the conditions set forth in
Section 3.04 were satisfied or waived, such payment shall be applied solely to
pay the Advances of, and L/C Obligations owed to, all Non-Defaulting Lenders on
a pro rata basis prior to being applied to the payment of any Advances of, or
L/C Obligations owed to, such Defaulting Lender until such time as all Advances
and funded and unfunded participations in L/C Obligations are held by the
Lenders pro rata in accordance with the Commitments under the applicable
Facility without giving effect to Section 2.20(a)(iv). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.20(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. (A) Each Defaulting Lender shall be entitled to receive a
facility fee for any period during which that Lender is a Defaulting Lender only
to extent allocable to the sum of (1) the outstanding principal amount of the
Advances funded by it, and (2) its Ratable Share of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to Section 2.19.

(B) Each Defaulting Lender shall be entitled to receive letter of credit fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Ratable Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.19.

(C) With respect to any facility fee or letter of credit fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Ratable Shares (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 3.04 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Agent at such time, the Borrower
shall be deemed to have represented and warranted that such conditions are
satisfied at such time), and (y) such reallocation does not cause the aggregate
Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.19.

 

45



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Agent and each Issuing Bank
agree in writing that a Lender is no longer a Defaulting Lender, the Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Advances of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Advances and funded and unfunded participations in
Letters of Credit to be held pro rata by the Appropriate Lenders in accordance
with the Commitments under the applicable Facility (without giving effect to
Section 2.20(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

(c) New Letters of Credit. So long as any Revolving Credit Lender is a
Defaulting Lender, no Issuing Bank shall be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.

SECTION 2.21. Increase in the Aggregate Commitments. (a) The Borrower may, at
any time but in any event not more than once in any calendar year prior to the
latest Termination Date, by notice to the Agent, request that the aggregate
amount of the Revolving Credit Commitment be increased by an integral multiple
of $25,000,000 (each a “Commitment Increase”) to be effective as of a date that
is prior to the latest scheduled Termination Date then in effect (the “Increase
Date”) as specified in the related notice to the Agent; provided, however that
in no event shall the aggregate amount of the Revolving Credit Commitments at
any time exceed $300,000,000.

(b) The Agent shall promptly notify the Revolving Credit Lenders of a request by
the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Revolving Credit Lenders wishing to
participate in the Commitment Increase must commit to an increase in the amount
of their respective Revolving Credit Commitments (the “Commitment Date”). Each
Revolving Credit Lender that is willing to participate in such requested
Commitment Increase (each an “Increasing Lender”) shall, in its sole discretion,
give written notice to the Agent on or prior to the Commitment Date of the
amount by which it is willing to increase its Revolving Credit Commitment. If
the Revolving Credit Lenders notify the Agent that they are willing to increase
the amount of their respective Revolving Credit Commitments by an aggregate
amount that exceeds the amount of the requested Commitment Increase, the
requested Commitment Increase shall be allocated among the Lenders willing to
participate therein in such amounts as are agreed between the Borrower and the
Agent.

(c) Promptly following each Commitment Date, the Agent shall notify the Borrower
as to the amount, if any, by which the Revolving Credit Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Revolving Credit Lenders as of the applicable
Commitment Date; provided, however, that the Revolving Credit Commitment of each
such Eligible Assignee shall be in an amount exceeding $5,000,000.

 

46



--------------------------------------------------------------------------------

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.21(b) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Revolving Credit Lender party to this Agreement as of such Increase Date and
the Revolving Credit Commitment of each Increasing Lender for such requested
Commitment Increase shall be so increased by such amount (or by the amount
allocated to such Revolving Credit Lender pursuant to the last sentence of
Section 2.21(b)) as of such Increase Date; provided, however, that (i) the Agent
shall have received on or before such Increase Date the following, each dated
such date:

(A) certified copies of resolutions of the Board of Directors of the Borrower or
the Executive Committee of such Board approving the Commitment Increase and the
corresponding modifications to this Agreement and (B) an opinion of counsel for
the Borrower (which may be in-house counsel), in substantially the form of
Exhibit D hereto;

(B) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the
Borrower; and

(C) confirmation from each Increasing Lender of the increase in the amount of
its Revolving Credit Commitment in a writing satisfactory to the Borrower and
the Agent; and

(ii) on the date of request for a Commitment Increase and on the applicable
Increase Date the following statements shall be true (and the giving of the
request for Commitment Increase shall constitute a representation and warranty
by the Borrower that on the date of such request and on such Increase Date such
statements are true):

(A) no Default shall have occurred and be continuing on such date and after
giving effect to such Commitment Increase; and

(B) the representations and warranties contained in Section 4.01 are true and
correct in on and as of such date of, before and after giving effect to, such
Commitment Increase and to the application of the proceeds therefrom, as though
made on and as of such date, except where such representations and warranties
expressly refers to an earlier date, in which case such representations and
warranties shall be true and correct on and as of such date of, before and after
giving effect to, such Commitment Increase, and to the application of the
proceeds therefrom.

On each Increase Date, upon fulfillment of the conditions set forth in this
Section 2.21(d), the Agent shall notify the Revolving Credit Lenders (including,
without limitation, each Assuming Lender) and the Borrower, on or before 1:00
P.M. (New York City time), by telecopier or email, of the occurrence of the
Commitment Increase to be effected on such Increase Date and shall record in the
Register the relevant information with respect to each Increasing Lender and
each Assuming Lender on such date. Each Increasing Lender and each Assuming
Lender shall, before 2:00 P.M. (New York City time) on the Increase Date,
purchase at par that portion of outstanding Revolving Credit Advances of the
other Revolving Credit Lenders or take such other actions as the Agent may
determine to be necessary to cause

 

47



--------------------------------------------------------------------------------

the Revolving Credit Advances to be funded and held on a pro rata basis by the
Revolving Credit Lenders in accordance with their Ratable Shares. On the
Increase Date, all participations in Letters of Credit then outstanding shall
automatically be reallocated among the Revolving Credit Lenders in accordance
with their respective Ratable Shares after giving effect to such increase.

SECTION 2.22. Extension of Termination Date.

(a) Request for Extension. The Borrower may, by notice to the Agent (who shall
promptly notify the Lenders) not earlier than 60 days and not later than 45 days
prior to the first and/or second anniversary of the Effective Date (each, an
“Extension Date”), request that each Revolving Credit Lender extend such
Revolving Credit Lender’s Termination Date for an additional one year from the
Termination Date then in effect with respect to such Revolving Credit Lender.

(b) Lender Elections to Extend. Each Revolving Credit Lender, acting in its sole
and individual discretion, shall, by notice to the Agent given not earlier than
30 days prior to the applicable Extension Date and not later than the date (the
“Notice Date”) that is 20 days prior to such Extension Date, advise the Agent
whether or not such Revolving Credit Lender agrees to such extension (and each
Revolving Credit Lender that determines not to so extend its Termination Date (a
“Non Extending Lender”) shall notify the Agent of such fact promptly after such
determination (but in any event no later than the Notice Date) and any Revolving
Credit Lender that does not so advise the Agent on or before the Notice Date
shall be deemed to be a Non Extending Lender). The election of any Revolving
Credit Lender to agree to such extension shall not obligate any other Revolving
Credit Lender to so agree.

(c) Notification by Agent. The Agent shall notify the Borrower of each Revolving
Credit Lender’s determination under this Section no later than 15 days prior to
the applicable Extension Date (or, if such date is not a Business Day, on the
next preceding Business Day).

(d) Additional Commitment Lenders. The Borrower shall have the right on or
before the applicable Extension Date to replace each Non Extending Lender with,
and add as “Revolving Credit Lenders” under this Agreement in place thereof, one
or more Eligible Assignees (as an Assuming Lender) with the approval of the
Agent and each Issuing Bank (which approval shall not be unreasonably withheld),
each of which Assuming Lenders shall have entered into an Assumption Agreement
pursuant to which such Assuming Lender shall, effective as of the applicable
Extension Date, undertake a Revolving Credit Commitment (and, if any such
Assuming Lender is already a Revolving Credit Lender, its Revolving Credit
Commitment shall be in addition to such Lender’s Revolving Credit Commitment
hereunder on such date).

(e) Minimum Extension Requirement. If (and only if) the total of the Revolving
Credit Commitments of the Revolving Credit Lenders that have agreed so to extend
their Termination Date and the additional Commitments of the Assuming Lenders
shall be more than 50% of the aggregate amount of the Revolving Credit
Commitments in effect immediately prior to the applicable Extension Date, then,
effective as of such Extension Date, the Termination Date of each Extending
Lender and of each Assuming Lender shall be extended to the date falling one
year after the Termination Date in effect for such Lenders (except that, if such
date is not a Business Day, such Termination Date as so extended shall be the
next preceding Business Day) and each Assuming Lender shall thereupon become a
“Revolving Credit Lender” for all purposes of this Agreement.

 

48



--------------------------------------------------------------------------------

(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Termination Date pursuant to this Section 2.22 shall not be
effective with respect to any Lender unless on the Notice Date and on the
Extension Date:

(i) no Default shall have occurred and be continuing on such date and after
giving effect to such extension; and

(ii) the representations and warranties contained in Section 4.01 are true and
correct on and as of such date of such extension and after giving effect to such
extension, as though made on and as of such date, except where such
representations and warranties expressly refers to an earlier date, in which
case such representations and warranties shall be true and correct on and as of
such date on and after giving effect to, such extension.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:

(a) There shall have occurred no Material Adverse Change since January 31, 2013.

(b) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(c) The Borrower shall have notified each Lender and the Agent in writing as to
the proposed Effective Date.

(d) The Borrower shall have paid all accrued fees and expenses of the Agent, the
Arrangers and the Lenders (including the accrued fees and expenses of counsel to
the Agent).

(e) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Borrower, dated the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) No event has occurred and is continuing that constitutes a Default.

(f) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and (except
for the Notes) in sufficient copies for each Lender:

(i) The Notes to the extent requested by any Lender pursuant to Section 2.16.

 

49



--------------------------------------------------------------------------------

(ii) Certified copies of the resolutions of the Board of Directors of each Loan
Party approving this Agreement and the Notes to be delivered by it, the by-laws
of such Loan Party, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement and
the Notes to which it may be a party.

(iii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign this Agreement and the Notes to be delivered by it and
the other documents to be delivered hereunder.

(iv) The articles or certificate of incorporation of each Loan Party as in
effect on the Effective Date, certified by the Secretary of State of Delaware as
of a recent date and a good standing certificate for each Loan Party from the
Secretary of State of Delaware as of a recent date.

(v) Unaudited pro forma financial statements (other than statements of cash
flows) of the Borrower for the fiscal year ended January 31, 2013 and the most
recent fiscal quarter for which Consolidated financial statements of the Parent
and its Subsidiaries are publicly available, in each case after giving pro forma
effect to the consummation of the Separation Transaction and the incurrence of
Indebtedness in connection with the Separation Transaction.

(vi) Financial projections of the Borrower for the fiscal years ended in 2014,
2015, 2016, 2017 and 2018.

(vii) A favorable opinion of Davis Polk & Wardwell LLP, counsel for the Loan
Parties, substantially in the form of Exhibit D hereto and as to such other
matters as any Lender through the Agent may reasonably request.

(viii) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent, in
form and substance satisfactory to the Agent.

SECTION 3.02 Conditions Precedent to Funding of Term Loan Advances. The
obligation of each Term Lender to make a Term Loan Advance on the Funding Date
shall be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Borrowing (a) the following statements shall be
true (and each of the giving of the applicable Notice of Borrowing and the
acceptance by the Borrower of the proceeds of such Borrowing shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing
such statements are true):

(i) the representations and warranties contained in Section 4.01 are correct in
all material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be correct in
all respects) on and as of such date, before and after giving effect to such
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date except where such representations and warranties expressly
refers to an earlier date, in which case such representations and warranties
shall be true and correct on and as of such date on and after giving effect to,
such Borrowing,

(ii) no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default; and

(iii) since the Effective Date, the Form 10 has not been supplemented, amended
or modified in any manner that materially and adversely affects the interests of
the Lenders without the prior consent of the Active Arrangers.

 

50



--------------------------------------------------------------------------------

SECTION 3.03 Conditions Precedent to Revolving Credit Facility Availability
Date. After the Effective Date and upon the satisfaction of the following
conditions precedent (or waiver in accordance with Section 9.01), the Revolving
Credit Facility Availability Date shall occur:

(a) The Parent shall have delivered a certificate to the Agent executed by a
responsible officer of the Parent certifying that:

(i) all conditions to the Distribution and the Contribution have been satisfied
or waived on or prior to the Revolving Credit Availability Date;

(ii) the Distribution and the Contribution have been consummated on or prior to
the Revolving Credit Availability Date in a manner substantially consistent with
the description thereof in the Form 10; provided that (A) any supplement,
amendment or modification thereto after the Effective Date that materially and
adversely affects the interests of the Lenders (other than any such amendment or
modification requested by the SEC) shall be subject to the prior consent of the
Active Arrangers and (B) any amendments or modifications to the financial
statements filed in connection with the Form 10 following the Effective Date
shall be consistent in all material respects with the quarterly financial
performance estimates set forth on page 22 of the presentation provided to the
Lenders in the “SAIC Gemini, Inc. Lender Call” materials dated May 31, 2013; and

(iii) all actions necessary to consummate the Distribution and the Contribution
in such a manner have occurred or are expected to be taken on the Revolving
Credit Availability Date.

(b) On the Revolving Credit Facility Availability Date, the following statements
shall be true and the Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of the Borrower, dated the
Revolving Credit Facility Availability Date, stating that:

(i) the representations and warranties contained in Section 4.01 are correct in
all material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be correct in
all respects) on and as of such date, before and after giving effect to the
Separation Transaction, as though made on and as of such date except where such
representations and warranties expressly refers to an earlier date, in which
case such representations and warranties shall be true and correct on and as of
such date on and after giving effect to, the Separation Transaction, and

(ii) no event has occurred and is continuing, or would result from the
Separation Transaction, that constitutes a Default.

(c) The Borrower shall be in pro forma compliance with the covenants set forth
in Section 5.05 after giving effect to the Separation Transaction, as of the
most recently ended four fiscal quarter period for which financial statements
were delivered in accordance with Section 5.01(i)(i) or (ii).

 

51



--------------------------------------------------------------------------------

(d) The Consolidated Group shall have received (i) all governmental consents and
approvals necessary in connection with the Distribution and the Contribution,
including the declaration by the SEC of the effectiveness of the Form 10 (and no
stop orders or other restrictions of any type shall be in existence relating to
the Form 10), (ii) final approval of the Separation Transactions from the Board
of Directors of the Parent and (iii) the Letter Ruling, which shall not be
withdrawn.

(e) The Parent shall have received the Separation Tax Opinion and a copy of
which shall have been provided to the Agent; and

(f) The Parent shall have received the favorable opinion of a nationally
recognized valuation firm relating to the capital adequacy and Solvency of the
Borrower following completion of the Separation Transaction (subject to
customary assumptions and limitations).

SECTION 3.04 Conditions Precedent to Each Revolving Credit Borrowing and
Issuance The obligation of each Revolving Credit Lender to make a Revolving
Credit Advance (other than an Advance made by any Issuing Bank or any Revolving
Credit Lender pursuant to Section 2.03(c)) on the occasion of each Borrowing and
the obligation of each Issuing Bank to Issue a Letter of Credit shall be subject
to the conditions precedent that the Revolving Credit Facility Availability Date
shall have occurred and on the date of such Borrowing or such Issuance (as the
case may be) (a) the following statements shall be true (and each of the giving
of the applicable Notice of Borrowing or Notice of Issuance and the acceptance
by the Borrower of the proceeds of such Borrowing or such Issuance shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing or such Issuance such statements are true):

(i) the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) thereof and in
subsection (g)(i) thereof) are correct in all material respects (except for
those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be correct in all respects) on and as of
such date, before and after giving effect to such Borrowing or such Issuance and
to the application of the proceeds therefrom, as though made on and as of such
date except where such representations and warranties expressly refers to an
earlier date, in which case such representations and warranties shall be true
and correct on and as of such date on and after giving effect to, such Borrowing
or such Issuance, and

(ii) no event has occurred and is continuing, or would result from such
Borrowing or such Issuance or from the application of the proceeds therefrom,
that constitutes a Default;

and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

 

52



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:

(a) Such Loan Party is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation and is
duly qualified as a foreign corporation, licensed and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect.

(b) The execution, delivery and performance by such Loan Party of this Agreement
and the Notes to be delivered by it, and the consummation of the transactions
contemplated hereby, are within such Loan Party’s corporate powers, have been
duly authorized by all necessary corporate action, and do not contravene
(i) such Loan Party’s charter or by-laws or (ii) law or any material contractual
restriction binding on or affecting such Loan Party.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by such Loan Party of
this Agreement or the Notes to be delivered by it , except for authorizations,
approvals, actions, notices and filings that have been duly obtained, taken,
given or made and are in full force and effect.

(d) This Agreement has been, and each of the Notes to be delivered by it when
delivered hereunder will have been, duly executed and delivered by such Loan
Party. This Agreement is, and each of the Notes when delivered hereunder will
be, the legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with their respective terms except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

(e) The audited Consolidated financial statements of financial condition of the
Parent and its Subsidiaries, and the related consolidated statements of
operations, shareholders’ equity and cash flows as of and for the fiscal year
ended January 31, 2013: (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (ii) are complete and accurate in all material respects and
fairly present, in all material respects, the financial condition of the Parent
and its Consolidated Subsidiaries as of the date thereof and results of
operations for the period covered thereby. Since January 31, 2013, there has
been no Material Adverse Change.

(f) The balance sheet of the Subject Business as at January 31, 2013, and the
related statements of income and cash flows of such business for the fiscal year
then ended, accompanied by an opinion of Deloitte & Touche LLP, independent
public accountants, and the balance sheet of such business as at April 30, 2013,
and the related statements of income and cash flows of such business for the
three months then ended, duly certified by the chief financial officer of the
Parent, copies of which have been furnished to each Lender, fairly present, in
all material respects, the financial condition of the Subject Business as at
such dates and the results of such business for the periods ended on such dates,
all in accordance with GAAP (subject, in the case of the balance sheet as at
April 30, 2013 and the related statements of income and cash flows, to the
absence of footnotes and year-end audit adjustments).

 

53



--------------------------------------------------------------------------------

(g) There is no pending or threatened action, suit, investigation, litigation or
proceeding, including pursuant to any Environmental Law, affecting the
Consolidated Group before any court, governmental agency or arbitrator that
(i) could be reasonably likely to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby.

(h) Such Loan Party is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.

(i) Such Loan Party is not an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

(j) Such Loan Party has made available, through the reports and other filings
made by such Loan Party under the Exchange Act or Securities Act or through the
Agent, to the Lenders all material agreements, instruments and corporate or
other restrictions to which it or any of its Subsidiaries is subject and all
reports or other filings made by such Loan Party under the Exchange Act or
Securities Act, and disclosed, through the reports and other filings made by
such Loan Party under the Exchange Act or Securities Act or otherwise, all other
matters known to it that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the reports, financial statements, certificates or other
information certified as being true and correct by or on behalf of such Loan
Party to the Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so certified) contains any untrue statement of a material fact or
omits to state any material fact necessary to make the statements therein, taken
as a whole and in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, such
Loan Party represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

(k) Such Loan Party is, individually and together with its Subsidiaries,
Solvent.

(l) Such Loan Party and its Subsidiaries have filed all material tax returns and
reports required to be filed, and have paid all material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
Properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP.

(m) As of the Effective Date, such Loan Party has no Subsidiaries other than
those specifically disclosed on Schedule 4.01(m).

(n) To the knowledge of the responsible officers of such Loan Party, the
on-going operations of such Loan Party and each of its Subsidiaries comply in
all respects with all Environmental Laws, except such non-compliance which would
not reasonably be likely to have a Material Adverse Effect. To the knowledge of
the responsible officers of such Loan Party, such Loan Party and each of its
Subsidiaries have obtained all licenses, permits, authorizations and
registrations required under any Environmental Law (“Environmental Permits”)
necessary for its ordinary course operations, all such Environmental Permits are
in good standing, and such Loan Party and each of its Subsidiaries are in
compliance with all material terms and conditions of such Environmental Permits,
except where the failure to obtain or maintain such Environmental Permits or
such noncompliance would not be reasonably likely to have a Material Adverse
Effect.

 

54



--------------------------------------------------------------------------------

(o) (i) Such Loan Party and each of its Subsidiaries has good and marketable
title to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for Liens permitted by
Section 5.03(a) and for such defects in title as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(ii) Such Loan Party and each of its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by such Loan Party and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(p) (i) Neither such Loan Party nor any of its Subsidiaries or Affiliates, nor
any director, officer, or employee, nor, to such Loan Party’s knowledge, any
agent or representative of such Loan Party or any of its Subsidiaries or
Affiliates is (A) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by the Office of Foreign
Assets Control of the U.S. Department of Treasury (“OFAC”) (an “OFAC Listed
Person”) or a Person sanctioned by the United States of America pursuant to any
of the regulations administered or enforced by OFAC; or (B) a department, agency
or instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person, or (y) the government of a
country the subject of comprehensive U.S. economic sanctions administered by
OFAC (collectively, “OFAC Countries”).

(ii) No Advance, nor the proceeds from any Advance or Letter of Credit, has been
or will be used, to lend, contribute, provide or has otherwise been made or will
otherwise be made available for the purpose of funding any activity or business
in any OFAC Countries or for the purpose of funding any prohibited activity or
business of any Person located, organized or residing in any OFAC Country or who
is an OFAC Listed Person or, to such Loan Party’s knowledge, any person owned by
or controlled by, or acting for or on behalf of an OFAC Listed Person, absent
valid and effective licenses and permits issued by the government of the United
States or otherwise in accordance with applicable laws, or in any other manner
that will result in any violation by any Lender, any Issuing Bank or the Agent
of the sanctions administered or enforced by OFAC.

(iii) Neither such Loan Party nor any of its Subsidiaries or Affiliates, nor any
director, officer, or employee, nor, to the Borrower’s knowledge, any agent or
representative of such Loan Party or any of its Subsidiaries or Affiliates, has
taken or will take any action in furtherance of an offer, payment, promise to
pay, or authorization or approval of the payment or giving of money, property,
gifts or anything else of value, directly or indirectly, to any “government
official” (including any officer or employee of a government or government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage to the extent the same
would be a violation of any law applicable to such Loan Party, such Subsidiary
or such Affiliate; and such Loan Party and each of its Subsidiaries and
Affiliates have conducted its businesses in compliance with anti-corruption laws
applicable to the Borrower or such Subsidiary or Affiliate and have instituted
and maintain and will continue to maintain policies and procedures designed to
promote and achieve compliance with such laws and with the representation and
warranty contained herein.

 

55



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF THE LOAN PARTIES

SECTION 5.01. Affirmative Covenants of the Borrower. So long as any Advance
shall remain unpaid, any Letter of Credit is outstanding or any Lender shall
have any Commitment hereunder, the Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA, Environmental Laws and
the Patriot Act, except to the extent such non-compliance would not be
reasonably expected to have a Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its property and (ii) all lawful claims that, if unpaid, might by law become a
Lien upon its property; provided, however, that neither the Borrower nor any of
its Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained.

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates.

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence,
rights (charter and statutory) and franchises; provided, however, that the
Borrower and its Subsidiaries may consummate any merger or consolidation
permitted under Section 5.03(b) and provided further that neither the Borrower
nor any of its Subsidiaries shall be required to preserve any right or franchise
if the Board of Directors of the Borrower or such Subsidiary shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Borrower or such Subsidiary, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to the Borrower,
such Subsidiary or the Lenders.

(e) Visitation Rights. At any reasonable time and from time to time, permit the
Agent or any of the Lenders or any agents or representatives thereof, to examine
and make copies of and abstracts from the records and books of account of, and
visit the properties of, the Borrower and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their officers or directors and with their independent
certified public accountants; provided that the Borrower may, if it chooses, be
present at any such discussions; provided, further, that the foregoing shall be
subject to compliance with applicable security regulations of any Governmental
Authority and shall not require the Borrower or any Subsidiary of the Borrower
to permit inspection of any properties or financial or operating records to an
extent that would require the Borrower or any of its Subsidiaries to reveal any
of its trade secrets, research data or proprietary information which its
management in good faith believes to be irrelevant to this Agreement.

 

56



--------------------------------------------------------------------------------

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrower and each
such Subsidiary in accordance with generally accepted accounting principles in
effect from time to time.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

(h) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under this Agreement with any of
their Affiliates on terms that are fair and reasonable and no less favorable to
the Borrower or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate.

(i) Reporting Requirements. Furnish to the Agent for further distribution to the
Lenders:

(i) as soon as available and in any event within 50 days after the end of each
of the first three quarters of each fiscal year of, prior to the Separation
Date, the Parent (and to the extent publicly available, the Borrower) and
thereafter, the Borrower, a Consolidated balance sheet of the Consolidated Group
as of the end of such quarter and Consolidated statements of income and cash
flows of the Consolidated Group for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified by
the Chief Financial Officer, the Controller or the Treasurer of the Borrower as
having been prepared in accordance with GAAP (subject to the absence of
footnotes and year end audit adjustments) and certificates of the Chief
Financial Officer, the Controller or the Treasurer of the Borrower as to
compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.05;

(ii) as soon as available and in any event within 100 days after the end of each
fiscal year of, prior to the Separation Date, the Parent (and to the extent
publicly available, the Borrower) and thereafter, the Borrower, a copy of the
annual audit report for such year for the Consolidated Group, containing a
Consolidated balance sheet of the Consolidated Group as of the end of such
fiscal year and Consolidated statements of income and cash flows of the
Consolidated Group for such fiscal year, in each case accompanied by an
unqualified opinion or an opinion reasonably acceptable to the Required Lenders
by Deloitte & Touche LLP or other independent public accountants of recognized
national standing and certificates of the Chief Financial Officer, the
Controller or the Treasurer of the Borrower as to compliance with the terms of
this Agreement and setting forth in reasonable detail the calculations necessary
to demonstrate compliance with Section 5.05;

(iii) as soon as possible and in any event within five Business Days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer of the Borrower setting forth details of such
Default and the action that the Borrower has taken and proposes to take with
respect thereto;

(iv) promptly after the sending or filing thereof, copies of all reports that
the Borrower sends to any of its securityholders, and copies of all reports and
registration statements that the Consolidated Group files with the SEC or any
national securities exchange;

 

57



--------------------------------------------------------------------------------

(v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Consolidated Group of the type described in Section 4.01(g); and

(vi) such other information respecting the Consolidated Group as any Lender
through the Agent may from time to time reasonably request.

(j) Use of Proceeds. Use the proceeds in accordance with Section 2.17.

(k) Regulatory Approvals. Maintain, and cause each of its Subsidiaries to,
maintain all material licenses, permits, authorizations and regulatory approvals
necessary to own and operate facilities and to comply with all applicable laws
and regulations, except for such non-maintenance or non-compliance as would not
be reasonably expected to have a Material Adverse Effect.

SECTION 5.02. Affirmative Covenants of the Parent. Until the Separation Date,
the Parent will comply with each of the covenants set forth in Article VI of the
Parent Credit Agreement (other than Section 6.10 of the Parent Credit
Agreement), each of which is hereby incorporated by this reference.

SECTION 5.03. Negative Covenants of the Borrower. So long as any Advance shall
remain unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Borrower will not:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:

(i) Permitted Liens,

(ii) (1) Liens on any of the assets of the Borrower, created solely to secure
obligations incurred to finance the refurbishment, improvement or construction
of such asset, which obligations are incurred no later than 3 months after
completion of such refurbishment, improvement or construction, and all renewals,
extensions, refinancings, replacements or refundings of such obligations;

(2) (A) Liens given to secure the payment of the purchase price incurred in
connection with the acquisition (including acquisition through merger or
consolidation) of assets (including shares of stock), including Capital Lease
transactions in connection with any such acquisition, and (B) Liens existing on
assets at the time of acquisition thereof or at the time of acquisition by the
Borrower of any Person then owning such assets whether or not such existing
Liens were given to secure the payment of the purchase price of the assets to
which they attach; provided that, with respect to clause (A), the Liens shall be
given within 3 months after such acquisition and shall attach solely to the
Property acquired or purchased and any improvements then or thereafter placed
thereon, provided further that the aggregate principal amount of the
indebtedness secured by the Liens referred to in these clauses (ii)(1) and
(ii)(2) shall not exceed $25,000,000 at any time outstanding,

 

58



--------------------------------------------------------------------------------

(iii) the Liens existing on the Effective Date and described on Schedule 5.03(a)
hereto,

(iv) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
the Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary,

(v) other Liens securing Indebtedness; provided that the sum of (1) the
aggregate principal amount of the indebtedness then outstanding and secured by
the Liens referred to in this clause (v), (2) the aggregate principal amount of
the outstanding Indebtedness permitted under Section 5.03(g)(viii) below and
(3) the aggregate fair value of Property sold pursuant to sale and lease-back
transactions permitted by Section 5.03(f)(iv) below with respect to which the
applicable lease remains in effect, shall not exceed the greater of
(x) $35,000,000 and (y) 7.5% of Net Worth at any time,

(vi) Liens encumbering customary initial deposits and margin deposits and other
Liens in the Ordinary Course of Business, in each case securing obligations
under Hedge Agreements and forward contracts, options, futures contracts,
futures options, equity hedges or similar agreements or arrangements designed to
protect from fluctuations in interest rates, currencies, equities or the price
of commodities; provided further that the aggregate principal amount of the
obligations secured by the Liens referred to in this clause (vi) shall not
exceed $2,500,000 at any time outstanding; and

(vii) the replacement, extension or renewal of any Lien permitted by
clause (iii) or (iv) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the Indebtedness secured
thereby.

(b) Mergers, Etc. (i) Merge or consolidate with or into any other Person in a
transaction in which the Borrower is not the surviving corporation or
(ii) convey, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of the assets of the
Borrower and its Subsidiaries, taken as a whole (whether now owned or hereafter
acquired) to, any Person, or permit any of its Subsidiaries to do so.

(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required or permitted by generally accepted accounting principles.

(d) Change in Nature of Business. Make any material change in the nature of the
business of the Borrower and its Subsidiaries, taken as a whole, from the
Subject Business as carried out by the Parent and its Subsidiaries on the
Effective Date; it being understood that this Section 5.03(d)(ii) shall not
prohibit (i) the Separation Transaction or (ii) members of the Consolidated
Group from conducting any business or business activities incidental or related
to the Subject Business as carried out by the Parent and its Subsidiaries on the
Effective Date or any business or activity that is reasonably similar or
complementary thereto or a reasonable extension, development or expansion
thereof or ancillary thereto.

 

59



--------------------------------------------------------------------------------

(e) Hedging Agreements. Enter into, or permit any of its Subsidiaries to enter
into, any Hedging Agreement, other than Hedging Agreements entered into to hedge
or mitigate risks to which the Borrower or any of its Subsidiaries, is exposed
in the conduct of its business or management of its assets or liabilities.

(f) Limitation on Sale and Lease-Back Transactions. Enter into, or permit any
Subsidiary of the Borrower to enter into, any sale and lease-back transaction
for the sale and leasing back of any Property, whether now owned or hereafter
acquired, unless:

(i) such transaction was entered into prior to the Effective Date;

(ii) such transaction was for the sale and leasing back to the Borrower or any
of its Subsidiaries of any property by one of the Borrower’s Subsidiaries;

(iii) such transaction was for the sale and leasing back to the Borrower or any
of its Subsidiaries of any property by any domestic or foreign government agency
in connection with pollution control, industrial revenue, private activity bonds
or similar financing;

(iv) the aggregate fair value of Property sold pursuant to such transactions
involving a lease for more than three years that is then outstanding shall not
exceed, together with (1) the aggregate principal amount of indebtedness that is
then outstanding and secured by the Liens referred to in Section 5.03(b)(v)
above and (2) the aggregate principal amount of the outstanding Indebtedness
permitted under Section 5.03(g)(iv) below, the greater of (x) $35,000,000 and
(y) 7.5% of Net Worth;

(v) the Borrower or any of its Subsidiaries would be entitled to incur
Indebtedness secured by a mortgage on the property to be leased in an amount
equal to the attributable Liens with respect to such sale and lease-back
transaction; or

(vi) the Borrower or any of its Subsidiaries applies an amount equal to the fair
value of the Property sold to the purchase of Property or to the retirement of
its long-term Indebtedness within 365 days of the effective date of any such
sale and lease-back transaction.

(g) Subsidiary Indebtedness. Permit any of its Subsidiaries to create or suffer
to exist, any Indebtedness other than:

(i) Indebtedness owing to the Borrower or any wholly-owned Subsidiary of the
Borrower;

(ii) existing Indebtedness outstanding on the Effective Date, and listed on
Schedule 5.03(g) (the “Existing Subsidiary Indebtedness”), and any Indebtedness
extending the maturity of, or replacing, refunding, renewing or refinancing, in
whole or in part, the Existing Subsidiary Indebtedness; provided, that the
principal amount of such Existing Subsidiary Indebtedness shall not be increased
above the principal amount thereof outstanding immediately prior to such
extension, replacement, refunding, renewal or refinancing as a result of or in
connection with such extension, replacement, refunding, renewal or refinancing;

 

60



--------------------------------------------------------------------------------

(iii) Debt secured by Liens permitted by Section 5.03(a)(ii);

(iv) guarantees by any Subsidiary in respect of Indebtedness of any other
Subsidiary otherwise permitted under this Section 5.03(g);

(v) any Indebtedness of (A) a Person that becomes a Subsidiary of the Borrower
to the extent such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (B) a Subsidiary to the extent such
Indebtedness is assumed in connection with an acquisition made by such
Subsidiary and is not created in contemplation of such acquisition (such
Indebtedness, described in subclauses (A) and (B), together being the “Assumed
Indebtedness”) and any Indebtedness extending the maturity of, or replacing,
refunding, renewing or refinancing, in whole or in part, any Indebtedness
referred to in subclauses (A) and (B); provided, that the principal amount of
such Assumed Indebtedness shall not be increased above the principal amount
thereof outstanding immediately prior to such extension, replacement, refunding,
renewal or refinancing as a result of or in connection with such extension,
replacement, refunding, renewal or refinancing;

(vi) any guarantees for the Advances, L/C Obligations or any other obligations
under or in connection with the Loan Documents or any other Indebtedness of the
Borrower so long as any Subsidiary that guarantees such Indebtedness also
guarantees the Advances, L/C obligations and other obligations under or in
connection with the Loan Documents on a ratable basis;

(vii) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and

(viii) other Indebtedness aggregating for all of the Borrower’s Subsidiaries,
together with (1) Indebtedness secured by Liens permitted under
Section 5.03(a)(v) and (2) the aggregate fair value of Property sold pursuant to
sale and lease-back transactions permitted by Section 5.03(f)(iv) above with
respect to which the applicable lease remains in effect, an amount not to exceed
in an aggregate amount not to exceed the greater of (x) $35,000,000 and (y) 7.5%
of Net Worth.

(h) Dividends; Capital Stock. Declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any shares of any class of capital stock of the Borrower, or
purchase, redeem or otherwise acquire for value (or permit any of its
Subsidiaries to do so) any shares of any class of capital stock of the Borrower
or any warrants, rights or options to acquire any such shares, now or hereafter
outstanding (collectively, “Restricted Payments”), except that:

(i) the Borrower may pay the Closing Dividend;

(ii) the Borrower may declare and pay recurring dividends; provided that the
aggregate amount of such dividends paid (1) in the fiscal year ending
January 31, 2014 shall not exceed $30,000,000 and (2) in any following fiscal
year shall not exceed $65,000,000; and

 

61



--------------------------------------------------------------------------------

(iii) the Borrower may declare and pay special dividends and enter into share
repurchases in an aggregate amount of $50,000,000 per annum, provided that no
Default shall have occurred and be continuing or would result therefrom; and
provided, further, however, that so long as (1) no Default shall have occurred
and be continuing or would result therefrom and (2) the pro forma Consolidated
Leverage Ratio is no greater than 2.0:1.0, Restricted Payments described in this
clause (iii) shall be unlimited.

(i) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of the Borrower’s
property or assets except (a) agreements in favor of the Agent and the Lenders
or (b) prohibitions or conditions under (i) any Indebtedness existing on the
Effective Date, (ii) any purchase money Indebtedness permitted by
Section 5.03(a) or (g) solely to the extent that the agreement or instrument
governing such Indebtedness prohibits a Lien on the property acquired with the
proceeds of such Indebtedness, (iii) any Capital Lease permitted by
Section 5.02(a) solely to the extent that such Capital Lease prohibits a Lien on
the property subject thereto, or (iv) any Indebtedness outstanding on the date
any Person first becomes a Subsidiary of the Borrower (so long as such agreement
was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower).

SECTION 5.04. Negative Covenants of the Parent. Until the Separation Date, the
Parent will not violate any of the covenants set forth in Article VII of the
Parent Credit Agreement (other than Section 7.05 or 7.06 of the Parent Credit
Agreement), each of which is hereby incorporated by this reference.

SECTION 5.05. Financial Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, the Loan Parties will:

(a) Leverage Ratio. Maintain, as at the end of each fiscal quarter, a Leverage
Ratio of not greater than 3.25:1.00.

(b) Interest Coverage Ratio. Maintain, as at the end of each fiscal quarter, an
Interest Coverage Ratio of at least 3.50:1.00.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Advance within one day
after the same becomes due and payable; or the Borrower shall fail to pay any
interest on any Advance or make any other payment of fees or other amounts
payable under this Agreement or any Note within five days after the same becomes
due and payable; or

(b) Any representation or warranty made by any Loan Party herein or by such Loan
Party (or any of its officers) in connection with this Agreement hereunder shall
prove to have been incorrect in any material respect when made; or

 

62



--------------------------------------------------------------------------------

(c) (i) Any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d) (with respect to the Borrower only),
5.01(i), 5.03, 5.04, 5.05 or, prior to the Separation Date, Section 6.04(a) of
the Parent Credit Agreement, as incorporated herein by reference, or (ii) any
Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Borrower by the Agent or any Lender; or

(d) A member of the Consolidated Group shall fail to pay any principal of or
premium or interest on any Indebtedness that is outstanding in a principal or
notional amount of at least $50,000,000 in the aggregate (but excluding
Indebtedness outstanding hereunder) of a member of the Consolidated Group, when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness; or any such Indebtedness shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption, or, with respect to any secured
Indebtedness, resulting from a disposition, condemnation, insured loss or
similar event relating to the property securing such Indebtedness), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof;
or

(e) A member of the Consolidated Group shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against a member of the Consolidated
Group seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 60 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or a member of the Consolidated Group shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or

(f) Judgments or orders for the payment of money in excess of $50,000,000 in the
aggregate shall be rendered against a member of the Consolidated Group and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; provided, however, that
any such judgment or order shall not be an Event of Default under this
Section 6.01(f) if and for so long as (i) the amount of such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (ii) such insurer, which shall be rated
at least “A-” by A.M. Best Company, has been notified of, and has not disputed
the claim made for payment of, the amount of such judgment or order; or

 

63



--------------------------------------------------------------------------------

(g) Any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d 3 of the SEC under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of Voting
Stock of any Loan Party (or other securities convertible into or exchangeable
for such Voting Stock) representing 35% or more of the combined voting power of
all Voting Stock of such Loan Party (on a fully diluted basis); or (ii) during
any period of up to 24 consecutive months, commencing (in the case of the
Parent) before or after the date of this Agreement or, in the case of the
Borrower, from the Separation Date, a majority of the members of the board of
directors of such Loan Party cease for any reasons (other than due to death or
disability) to constitute a majority of the directors then in office; or

(h) The Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $50,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of the Borrower or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances (other than Advances to be made by an
Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing Banks
to Issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower or any other Borrower
under the Federal Bankruptcy Code, (A) the obligation of each Lender to make
Advances (other than Advances to be made by an Issuing Bank or a Lender pursuant
to Section 2.03(c)) and of the Issuing Banks to Issue Letters of Credit shall
automatically be terminated and (B) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower.

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Revolving Credit Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, (a) pay to the Agent on behalf of the Revolving
Credit Lenders in same day funds at the Agent’s office designated in such
demand, for deposit in the L/C Cash Deposit Account, an amount equal to the
aggregate Available Amount of all Letters of Credit then outstanding (but only
to the extent such Available Amount has not already been Cash Collateralized) or
(b) make such other arrangements in respect of the outstanding Letters of Credit
as shall be acceptable to the Required Revolving Credit Lenders and not more
disadvantageous to the Borrower than clause (a); provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, an amount equal to the aggregate
Available Amount of all outstanding Letters of Credit shall be immediately due
and payable to the Agent for the account of the Revolving Credit Lenders without
notice to or demand upon the Borrower, which are expressly waived by the
Borrower, to be held in the L/C Cash Deposit Account. If at any time an Event of
Default is continuing the Agent determines that any funds held in the L/C Cash
Deposit Account are subject to any right or claim of any Person other than the
Agent and the Lenders or that the total amount of such funds is less than the
aggregate Available

 

64



--------------------------------------------------------------------------------

Amount of all Letters of Credit, the Borrower will, forthwith upon demand by the
Agent, pay to the Agent, as additional funds to be deposited and held in the L/C
Cash Deposit Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Deposit Account that the Agent determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit, to the extent
funds are on deposit in the L/C Cash Deposit Account, such funds shall be
applied to reimburse the Issuing Banks to the extent permitted by applicable
law. After all such Letters of Credit shall have expired or been fully drawn
upon and all other obligations of the Borrower hereunder and under the other
Loan Documents shall have been paid in full, the balance, if any, in such L/C
Cash Deposit Account shall be returned to the Borrower.

ARTICLE VII

GUARANTY

SECTION 7.01. Unconditional Guaranty. The Parent hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all obligations of the Borrower now or
hereafter existing under or in respect of this Agreement and the Notes
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, fees and expenses of
counsel) incurred by the Agent or any Lender in enforcing any rights under this
Agreement. Without limiting the generality of the foregoing, the Parent’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by the Borrower to the Agent or any Lender under
or in respect of this Agreement and the Notes but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower.

SECTION 7.02. Guaranty Absolute. (a) The Parent guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the Notes, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent or any Lender with respect thereto. The obligations of the Parent under or
in respect of this Guaranty are independent of the Guaranteed Obligations or any
other obligations of any other Borrower under or in respect of this Agreement
and the Notes, and a separate action or actions may be brought and prosecuted
against the Parent to enforce this Guaranty, irrespective of whether any action
is brought against the Borrower or whether the Borrower is joined in any such
action or actions. The liability of the Parent under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and the Parent hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to, any or all of the following:

(a) any lack of validity or enforceability of this Agreement, any Note or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of the
Borrower under or in respect of this Agreement and the Notes, or any other
amendment or waiver of or any consent to departure from this Agreement or any
Note, including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower or any of its
Subsidiaries or otherwise;

 

65



--------------------------------------------------------------------------------

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of any collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
obligations of the Borrower under this Agreement and the Notes or any other
assets of the Borrower or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of the Borrower or any of its Subsidiaries;

(f) any failure of the Agent or any Lender to disclose to the Parent any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Borrower now or
hereafter known to the Agent or such Lender (the Parent waiving any duty on the
part of the Agent and the Lenders to disclose such information);

(g) the failure of any other Person to execute or deliver this Guaranty or any
other guaranty or agreement or the release or reduction of liability of the
Parent or other guarantor or surety with respect to the Guaranteed Obligations;
or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of the Borrower or otherwise,
all as though such payment had not been made.

SECTION 7.03. Waivers and Acknowledgments. (a) The Parent hereby unconditionally
and irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Agent or any Lender
protect, secure, perfect or insure any Lien or any property subject thereto or
exhaust any right or take any action against the Borrower or any other Person or
any collateral.

(b) The Parent hereby unconditionally and irrevocably waives any right to revoke
this Guaranty and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.

(c) The Parent hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Agent or any Lender that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of the Parent or other rights of the
Parent to proceed against the Borrower, any other guarantor or any other Person
or any collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the obligations of the Parent hereunder.

 

66



--------------------------------------------------------------------------------

(d) The Parent hereby unconditionally and irrevocably waives any duty on the
part of the Agent or any Lender to disclose to the Parent any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Borrower or any of its Subsidiaries
now or hereafter known by the Agent or such Lender.

(e) The Parent acknowledges that it will receive substantial direct and indirect
benefits from the financing arrangements contemplated by this Agreement and the
Notes and that the waivers set forth in Section 7.02 and this Section 7.03 are
knowingly made in contemplation of such benefits.

SECTION 7.04. Subrogation. The Parent hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Parent’s obligations under
or in respect of this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Agent or any Lender against
the Borrower or any other insider guarantor or any collateral, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Borrower or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, all Letters of Credit shall have expired or been
terminated and the Commitments shall have expired or been terminated. If any
amount shall be paid to the Parent in violation of the immediately preceding
sentence at any time prior to the latest of (a) the payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Guaranty,
(b) the Termination Date and (c) the latest date of expiration or termination of
all Letters of Credit, such amount shall be received and held in trust for the
benefit of the Agent and the Lenders, shall be segregated from other property
and funds of the Parent and shall forthwith be paid or delivered to the Agent in
the same form as so received (with any necessary endorsement or assignment) to
be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of this Agreement and the Notes, or to be held as collateral for any
Guaranteed Obligations or other amounts payable under this Guaranty thereafter
arising. If (i) the Parent shall make payment to the Agent or any Lender of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, (iii) the Termination Date shall have occurred and
(iv) all Letters of Credit shall have expired or been terminated, the Agent and
the Lenders will, at the Parent’s request and expense, execute and deliver to
the Parent appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to the Parent of an
interest in the Guaranteed Obligations resulting from such payment made by the
Parent pursuant to this Guaranty.

SECTION 7.05. Subordination. The Parent hereby subordinates any and all debts,
liabilities and other obligations owed to the Parent by the Borrower (the
“Subordinated Obligations”) to the Guaranteed Obligations to the extent and in
the manner hereinafter set forth in this Section 7.05:

(a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default under (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to the Borrower), the Parent may receive
regularly scheduled payments from the Borrower on account of the Subordinated
Obligations. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to the Borrower), however, unless the Required Lenders
otherwise agree, the Parent shall not demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.

 

67



--------------------------------------------------------------------------------

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to the Borrower, the Parent agrees that the Agent and
the Lenders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before the Parent receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to the Borrower), the Parent shall, if the Agent so
requests, collect, enforce and receive payments on account of the Subordinated
Obligations as trustee for the Agent and the Lenders and deliver such payments
to the Agent on account of the Guaranteed Obligations (including all Post
Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of the Parent under the other provisions of this Guaranty.

(d) Agent Authorization. After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to the Borrower), the Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of the Parent, to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Post Petition Interest), and
(ii) to require the Parent (A) to collect and enforce, and to submit claims in
respect of, Subordinated Obligations and (B) to pay any amounts received on such
obligations to the Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).

SECTION 7.06. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (ii) the Termination Date and (iii) the
latest date of expiration or termination of all Letters of Credit, (b) be
binding upon the Parent, its successors and assigns and (c) inure to the benefit
of and be enforceable by the Agent and the Lenders and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, the Agent or any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Agent or such Lender herein or otherwise, in each case as
and to the extent provided in Section 9.07.

SECTION 7.07. Release. Notwithstanding anything to the contrary provided herein
or in any other Loan Document, upon the occurrence of the Separation Date, the
Parent shall be released from all of its obligations under this Article VII,
shall have no further liability or obligation whatsoever hereunder or under any
other Loan Document, shall no longer constitute a guarantor for any purpose
under the Loan Documents, and each of the provisions applicable to the Parent
set forth in each of the Loan Documents (including the subordination provisions
in Section 7.05) shall automatically cease to apply thereto.

 

68



--------------------------------------------------------------------------------

ARTICLE VIII

THE AGENT

SECTION 8.01. Authorization and Authority. Each of the Lenders hereby
irrevocably appoints Citibank to act on its behalf as the Agent hereunder and
under the other Loan Documents and authorizes the Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agent and the Lenders, and the Borrower shall not have rights as a
third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any Loan Document (or any other
similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties

SECTION 8.02. Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
any member of the Consolidated Group or other Affiliate thereof as if such
Person were not the Agent hereunder and without any duty to account therefor to
the Lenders.

SECTION 8.03. Duties of Agent; Exculpatory Provisions . The Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as

 

69



--------------------------------------------------------------------------------

shall be necessary, or as the Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 9.01 and 6.01), or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Agent in writing by the
Borrower or a Lender.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

SECTION 8.04. Reliance by Agent. Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the Effective Date, the
Funding Date, the Revolving Credit Availability Date, the making of an Advance
or the issuance, extension, renewal or increase of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank,
the Agent may presume that such condition is satisfactory to such Lender unless
the Agent shall have received notice to the contrary from such Lender or Issuing
Bank prior to the occurrence of the Effective Date, the Funding Date, the
Revolving Credit Availability Date, the making of such Advance or the issuance
of such Letter of Credit. The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 8.05. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Facilities
as well as activities as Agent. The Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Agent acted with gross negligence or willful misconduct in the selection of
such sub-agents.

SECTION 8.06. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation (or such earlier day as shall be
agreed by the Required

 

70



--------------------------------------------------------------------------------

Lenders) (the “Resignation Effective Date”), then the retiring Agent may (but
shall not be obligated to), on behalf of the Lenders, appoint a successor Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Borrower and such Person remove
such Person as Agent and, in consultation with the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder (except that in the case of any collateral
security held by the Agent on behalf of the Lenders hereunder, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (2) except for any indemnity payments owed
to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Agent (other than any rights to indemnity payments owed to
the retiring or removed Agent), and the retiring or removed Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring or removed Agent’s resignation
or removal hereunder, the provisions of this Article and Section 9.04 shall
continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed Agent was
acting as Agent.

(d) Any resignation pursuant to this Section by a Person acting as Agent shall,
unless such Person shall notify the Borrower and the Lenders otherwise, also act
to relieve such Person and its Affiliates of any obligation to advance or issue
new, or extend existing, Letters of Credit where such advance, issuance or
extension is to occur on or after the effective date of such resignation. Upon
the acceptance of a successor’s appointment as Agent hereunder, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank, (ii) the retiring Issuing
Bank shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents and (iii) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.

SECTION 8.07. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

 

71



--------------------------------------------------------------------------------

SECTION 8.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Agent or a Lender
hereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. Except as provided in clauses (c) and (d) below,
no amendment or waiver of any provision of this Agreement or the Notes, nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
(a) no amendment, waiver or consent shall, unless in writing and signed by all
the Lenders, do any of the following: (i) waive any of the conditions specified
in Section 3.01, (ii) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder, (iii) release the Parent from its obligations under Article VII
(other than as provided in Section 7.07), or (iv) amend this Section 9.01;
(b) no amendment, waiver or consent shall, unless in writing and signed by each
Lender directly affected thereby, do any of the following: (i) increase the
Commitments of such Lender, (ii) reduce the principal of, or interest on, the
Advances or any fees or other amounts payable to such Lender or (iii) postpone
any date fixed for any payment of principal of, or interest on, the Advances or
any fees or other amounts payable to such Lender hereunder; (c) no amendment,
waiver or consent shall, unless in writing and signed by the Required Term
Lenders, waive any of the conditions specified in Section 3.02; and (d) no
amendment, waiver or consent shall, unless in writing and signed by the Required
Revolving Credit Lenders, waive any of the conditions specified in Section 3.03
or Section 3.04; and provided further that (x) no amendment, waiver or consent
shall, unless in writing and signed by the Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the Agent
under this Agreement or any other Loan Document and, (y) no amendment, waiver or
consent shall, unless in writing and signed by the Issuing Banks in addition to
the Lenders required above to take such action, adversely affect the rights or
obligations of the Issuing Banks in their capacities as such under this
Agreement.

SECTION 9.02. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

(i) if to the Borrower or any other Borrower, to the Borrower at 1710 SAIC Drive
McLean, VA 22102, Attention of Paul E. Levi (Facsimile No. 703-676-5627;
Telephone No. 703 676-2283);

(ii) if to the Agent, to Citibank at Building #3, 1615 Brett Road, New Castle,
Delaware 19720 Attention of Bank Loan Syndications (Facsimile No.
(212) 994-0961; Telephone No. (302) 894-6010;

 

72



--------------------------------------------------------------------------------

(iii) if to Bank of America, N.A. in its capacity as Issuing Bank, to it at 315
Montgomery Street – 6th Floor, San Francisco, CA 94014, Attention of Albert
Wheeler (Facsimile No. 415-913-2356; Telephone No. 415-913-4761), and if to any
other Issuing Bank, to it at the address provided in writing to the Agent and
the Borrower at the time of its appointment as an Issuing Bank hereunder;

(iv) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or Issuing Bank pursuant to Article II if such Lender or
Issuing Bank, as applicable, has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. The Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) The Borrower agrees that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Issuing Banks and the
other Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak
or a substantially similar electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of

 

73



--------------------------------------------------------------------------------

third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through the Platform.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) Costs and Expenses. The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Agent), in connection with the syndication of the Facilities, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all out-of-pocket expenses incurred by the
Agent, any Lender or any Issuing Bank (including the fees, charges and
disbursements of any counsel for the Agent, any Lender or any Issuing Bank), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Advances made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Advances or Letters of
Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the Agent (and
any sub-agent thereof), each Lender and each Issuing Bank, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and reasonable and documented related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Borrower) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Advance or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by a member of the Consolidated Group,
or violation of or liability under any Environmental Law by or of any member of
the Consolidated Group, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Borrower, and

 

74



--------------------------------------------------------------------------------

regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction. This
Section 9.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Agent (or any sub-agent thereof), any Issuing
Bank or any Related Party of any of the foregoing, each Lender severally agrees
to pay to the Agent (or any such sub-agent), such Issuing Bank or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the aggregate principal amount of the Advances
and the Available Amount of all outstanding Letters of Credit at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to any Issuing Bank solely in its capacity as such, only the Revolving Credit
Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on such Lenders’ Ratable Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought);
provided, further, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent (or any such sub-agent), such Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agent (or any such sub-agent) or such Issuing Bank in connection with
such capacity. The obligations of the Lenders under this paragraph (c) are
subject to the provisions of Section 2.02(f).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Advance or Letter of Credit, or the use of the proceeds
thereof. No Indemnitee referred to in paragraph (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
five Business Days after demand therefor.

(f) Breakage. If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance is made by the Borrower to or for the account of a Lender (i) other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08, 2.10 or 2.12, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.07 as a result of a demand by the Borrower
pursuant to Section 9.07(a) or (ii) as a result of a payment or Conversion
pursuant to Section 2.08, 2.10 or 2.12, the Borrower shall, upon demand by such
Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender any amounts required to

 

75



--------------------------------------------------------------------------------

compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance. If the amount of the
Committed Currency purchased by any Lender in the case of a Conversion or
exchange of Advances in the case of Section 2.08 or 2.12 exceeds the sum
required to satisfy such Lender’s liability in respect of such Advances, such
Lender agrees to remit to the Borrower such excess.

(g) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the other Loan
Documents.

SECTION 9.05. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such Issuing Bank or any such Affiliate, to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender, Issuing Bank or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or such Issuing Bank different from
the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of Section 2.20 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Agent a statement describing in reasonable
detail the Advances owing to such Defaulting Lender as to which it exercised
such right of setoff. The rights of each Lender, each Issuing Bank and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such Issuing Bank
or their respective Affiliates may have. Each Lender and Issuing Bank agrees to
notify the Borrower and the Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 9.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Agent and
each Lender and their respective successors and assigns, except that neither the
Borrower nor any other Loan Party shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders (and any other attempted assignment or transfer by any party hereto
shall be null and void).

SECTION 9.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions

 

76



--------------------------------------------------------------------------------

of paragraph (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it (in each case
with respect to any Facility) or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility, unless each of the Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within ten Business Days after having
received notice thereof and provided, further, that the Borrower’s consent shall
not be required during the primary syndication of the Facilities;

 

77



--------------------------------------------------------------------------------

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of (i) the Revolving
Credit Facility or any unfunded Commitments with respect to the Term Facility if
such assignment is to a Person that is not a Lender with a Commitment in respect
of such Facility, an Affiliate of such Lender or an Approved Fund with respect
to such Lender, or (ii) any Term Advances to a Person who is not a Lender, an
Affiliate of a Lender or an Approved Fund; and

(C) the consent of each Issuing Bank shall be required for any assignment in
respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Issuing Bank and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and participations in
Letters of Credit in accordance with its Ratable Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11

 

78



--------------------------------------------------------------------------------

and 9.04 and remain liable under Section 9.04(e) with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, any Issuing Bank or the Agent, sell participations to
any Person (other than a natural Person or the Borrower or any of the Borrower s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Agent, the
Issuing Banks and Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 9.04(d) with respect to any payments made by such Lender
to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in 9.01(b) that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.11, 9.04(f) and 2.14 (subject to the requirements and
limitations therein, including the requirements under Section 2.14(f) (it being
understood that the documentation required under Section 2.14(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 as if it were an assignee under paragraph (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.11 or 2.14, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.18 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.05 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.15 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the

 

79



--------------------------------------------------------------------------------

Advances or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.08. Confidentiality. Each of the Agent, the Lenders and the Issuing
Banks agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; provided that such Person shall, to
the extent permitted by law, use its commercially reasonable efforts to promptly
inform the Borrower of such disclosure and to ensure that such Information is
accorded confidential treatment; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder;
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the Facilities or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Facilities; (h) with the consent of the
Borrower; or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section, or (y) becomes available to
the Agent, any Lender, any Issuing Bank or any of their respective Affiliates on
a nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

80



--------------------------------------------------------------------------------

SECTION 9.10. Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

SECTION 9.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
email shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.12. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Committed Currency with Dollars at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.

(c) The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to the Borrower such excess.

SECTION 9.13. Jurisdiction, Etc. (b) Jurisdiction. The Borrower irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender, any Issuing
Bank, or any Related Party of the foregoing in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate

 

81



--------------------------------------------------------------------------------

court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Agent, any Lender or any Issuing Bank
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.

(c) Waiver of Venue. The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

SECTION 9.14. Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Agent (acting reasonably and in consultation with the
Borrower) to be necessary to reflect the change in currency and to put the
Lenders and the Borrower in the same position, so far as possible, that they
would have been in if no change in such Committed Currency had occurred.

SECTION 9.15. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its Related Parties shall be liable or responsible for: (a) the use
that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the failure to obtain any
document (other than any sight draft, certificates and documents expressly
required by the applicable Letter of Credit); (c) validity, sufficiency or
genuineness of documents, or of any endorsement thereon, even if such documents
should prove to be in any or all respects invalid, insufficient, fraudulent or
forged; (d) payment by such Issuing Bank against presentation of documents that
do not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the Letter of Credit;
or (e) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit, except that the Borrower shall have a claim against
such Issuing Bank, and such Issuing Bank shall be liable to the Borrower, to the
extent of any direct, but not consequential, damages suffered by the Borrower
that the Borrower proves were caused by such Issuing Bank’s willful misconduct
or gross negligence when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. In furtherance
and not in limitation of the foregoing, such Issuing Bank may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary; provided
that nothing herein shall be deemed to excuse such Issuing Bank if it acts with
gross negligence or willful misconduct in accepting such documents.

 

82



--------------------------------------------------------------------------------

SECTION 9.16. Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the
Patriot Act. The Borrower shall provide such information and take such actions
as are reasonably requested by the Agent or any Lenders in order to assist the
Agent and the Lenders in maintaining compliance with the Patriot Act.

SECTION 9.17. Other Relationships; No Fiduciary Duty. No relationship created
hereunder or under any other Loan Document shall in any way affect the ability
of the Agent and each Lender to enter into or maintain business relationships
with the Borrower or any Affiliate thereof beyond the relationships specifically
contemplated by this Agreement and the other Loan Documents. The Borrower agrees
that in connection with all aspects of the transactions contemplated hereby and
any communications in connection therewith, the Borrower, its Subsidiaries and
their respective Affiliates, on the one hand, and the Agent, the Lenders and
their respective Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any advisory,
equitable or fiduciary duties on the part of the Agent, any Lender or any of
their respective Affiliates, and no such duties will be deemed to have arisen in
connection with any such transactions or communications. The Borrower also
hereby agrees that none of the Agent, any Lender or any of their respective
Affiliates have advised and are advising the Borrower as to any legal,
accounting, regulatory or tax matters, and that the Borrower is consulting its
own advisors concerning such matters to the extent it deems appropriate.

 

83



--------------------------------------------------------------------------------

SECTION 9.18. Waiver of Jury Trial. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in any legal proceeding directly or indirectly arising out of or
relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other person has represented, expressly or otherwise, that such
other person would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement and the other Loan Documents by, among
other things, the mutual waivers and certifications in the Section.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  SAIC GEMINI, INC.   By  

/s/ John R. Hartley

    Name:   John R. Hartley     Title:   CFO   SAIC, INC.   By  

/s/ Mark W. Sopp

    Name:   Mark W. Sopp     Title:   EVP, CFO  

CITIBANK, N.A.,
as Agent

  By  

/s/ Susan Olsen

    Name:   Susan Olsen     Title:   Vice President

Initial Lenders

  CITIBANK, N.A.   By  

/s/ Susan Olsen

    Name:   Susan Olsen     Title:   Vice President   BANK OF AMERICA, N.A.   By
 

/s/ Kenneth J. Beck

    Name:   Kenneth J. Beck     Title:   Director

 

84



--------------------------------------------------------------------------------

  PNC BANK, NATIONAL ASSOCIATION   By  

/s/ Matthew Sawyer

    Name:   Matthew Sawyer     Title:   SVP   SUNTRUST BANK   By  

/s/ Keith Cox

    Name:   Keith Cox     Title:   Managing Director   U.S. BANK NATIONAL
ASSOCIATION   By  

/s/ Joyce P. Dorcsett

    Name:   Joyce P. Dorcsett     Title:   Vice President   WELLS FARGO BANK,
NATIONAL ASSOCIATION   By  

/s/ Scott Santa Cruz

    Name:   Scott Santa Cruz     Title:   Managing Director   THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD.   By  

/s/ Maria Iarriccio

    Name:   Maria Iarriccio     Title:   Vice President   THE BANK OF NOVA
SCOTIA   By  

/s/ Christopher Usas

    Name:   Christopher Usas     Title:   Director   THE NORTHERN TRUST COMPANY
  By  

/s/ Lisa DeCristofaro

    Name:   Lisa DeCristofaro     Title:   VP

 

85



--------------------------------------------------------------------------------

  FIRST TENNESSEE BANK   By  

/s/ Duncan S. Owen III

    Name:   Duncan S. Owen III     Title:   Senior Vice President

 

86



--------------------------------------------------------------------------------

SCHEDULE I

SAIC GEMINI, INC.

FIVE YEAR CREDIT AGREEMENT

COMMITMENTS

 

Name of Initial Lender

   Revolving Credit
Commitment      Letter of Credit
Commitment      Term Commitment  

Citibank, N.A.

   $ 26,428,571.43          $ 66,071,428.57   

Bank of America, N.A.

   $ 26,428,571.43       $ 15,000,000.00       $ 66,071,428.57   

PNC Bank, National Association

   $ 26,428,571.43          $ 66,071,428.57   

SunTrust Bank

   $ 26,428,571.43          $ 66,071,428.57   

U.S. Bank National Association

   $ 26,428,571.43          $ 66,071,428.57   

Wells Fargo Bank, National Association

   $ 26,428,571.43          $ 66,071,428.57   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 18,571,428.57          $ 46,428,571.43   

The Bank of Nova Scotia

   $ 10,000,000.00          $ 25,000,000.00   

The Northern Trust Company

   $ 7,142, 857.14          $ 17,857,142.86   

First Tennessee Bank

   $ 5,714,285.71          $ 14,285,714.29      

 

 

    

 

 

    

 

 

 

Total:

   $ 200,000,000.00       $ 15,000,000.00       $ 500,000,000.00      

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 4.01(m)

Subsidiaries

SAIC, Inc.: Science Applications International Corporation (Delaware) and SAIC
Gemini, Inc. (Delaware).

SAIC Gemini, Inc.: SAIC International Holdings, Inc.



--------------------------------------------------------------------------------

SCHEDULE 5.03(a)

Existing Liens

None



--------------------------------------------------------------------------------

SCHEDULE 5.03(g)

Existing Subsidiary Indebtedness

None



--------------------------------------------------------------------------------

EXHIBIT A-1 - FORM OF

REVOLVING CREDIT NOTE

 

U.S.$                Dated:             , 2013

FOR VALUE RECEIVED, the undersigned, SAIC GEMINI, INC., a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY to
                                         (the “Lender”) and its registered
assigns for the account of its Applicable Lending Office on the Termination Date
(each as defined in the Credit Agreement referred to below) the principal sum of
U.S.$[amount of the Lender’s Commitment in figures] or, if less, the aggregate
principal amount of the Revolving Credit Advances made by the Lender to the
Borrower pursuant to the Credit Agreement dated as of June 27, 2013 among the
Borrower, the Lender and certain other lenders parties thereto, and Citibank,
N.A. as Agent for the Lender and such other lenders (as amended or modified from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined) outstanding on the Termination Date applicable to the
Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

Both principal and interest in respect of each Revolving Credit Advance (i) in
Dollars are payable in lawful money of the United States of America to the Agent
at its account maintained at 388 Greenwich Street, New York, New York 10013, in
same day funds and (ii) in any Committed Currency are payable in such currency
at the applicable Payment Office in same day funds. Each Revolving Credit
Advance owing to the Lender by the Borrower pursuant to the Credit Agreement,
and all payments made on account of principal thereof, shall be recorded by the
Lender and, prior to any transfer hereof, endorsed on the grid attached hereto
which is part of this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Revolving Credit Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the Dollar amount first above mentioned, the indebtedness of the
Borrower resulting from each such Revolving Credit Advance being evidenced by
this Promissory Note, (ii) contains provisions for determining the Dollar
Equivalent of Revolving Credit Advances denominated in Committed Currencies and
(iii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

 

SAIC GEMINI, INC. By  

 

  Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Revolving Credit
Advance    Amount of
Principal Paid
or Prepaid    Unpaid Principal
Balance    Notation
Made By                                                                        
                                                                                
                                                                                
                                                                 

 

2



--------------------------------------------------------------------------------

EXHIBIT A-2 - FORM OF

TERM NOTE

 

U.S.$                  Dated:             , 2013

FOR VALUE RECEIVED, the undersigned, SAIC GEMINI, INC., a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY to
                                         (the “Lender”) and its registered
assigns for the account of its Applicable Lending Office on the Termination Date
(each as defined in the Credit Agreement referred to below) the principal sum of
U.S.$[amount of the Lender’s Term Commitment in figures] or, if less, the
aggregate principal amount of the Term Advances made by the Lender to the
Borrower pursuant to the Credit Agreement dated as of June 27, 2013 among the
Borrower, the Lender and certain other lenders parties thereto, and Citibank,
N.A. as Agent for the Lender and such other lenders (as amended or modified from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined) outstanding on the Term Loan Maturity Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Advance from the date of such Term Advance until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.

Both principal and interest in respect of each Term Advance (i) in Dollars are
payable in lawful money of the United States of America to the Agent at its
account maintained at 388 Greenwich Street, New York, New York 10013, in same
day funds and (ii) in any Committed Currency are payable in such currency at the
applicable Payment Office in same day funds. Each Term Advance owing to the
Lender by the Borrower pursuant to the Credit Agreement, and all payments made
on account of principal thereof, shall be recorded by the Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Term Advances by the Lender to the Borrower from
time to time in an aggregate amount not to exceed at any time outstanding the
Dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Term Advance being evidenced by this Promissory Note and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

 

SAIC GEMINI, INC. By  

 

  Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Term Advance    Amount of
Principal Paid
or Prepaid    Unpaid Principal
Balance    Notation
Made By                                                                        
                                                                                
                                                                                
                                                                 

 

2



--------------------------------------------------------------------------------

EXHIBIT B - FORM OF NOTICE OF

BORROWING

Citibank, N.A., as Agent

    for the Lenders parties

    to the Credit Agreement

    referred to below

    1615 Brett Road, Building #3

    New Castle, Delaware 19720

[Date]

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, SAIC Gemini, Inc., refers to the Credit Agreement, dated as of
June 27, 2013 (as amended or modified from time to time, the “Credit Agreement”,
the terms defined therein being used herein as therein defined), among the
undersigned, certain Lenders parties thereto and Citibank, N.A., as Agent for
said Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.02
of the Credit Agreement that the undersigned hereby requests a Borrowing under
the Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

(i) The Proposed Borrowing is made under the [Term][Revolving Credit] Facility.

(ii) The Business Day of the Proposed Borrowing is             , 20    .

(iii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurocurrency Rate Advances].

(iv) The aggregate amount of the Proposed Borrowing is $             ][for a
Revolving Credit Borrowing in a Committed Currency, list currency and amount of
Revolving Credit Borrowing].

[(v) The initial Interest Period for each Eurocurrency Rate Advance made as part
of the Proposed Borrowing is              month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (g)(i) thereof) are correct on and as
of such date, before and after giving effect to the Proposed Borrowing and to
the application of the proceeds therefrom, as though made on and as of such date
except where such representations and warranties expressly refers to an earlier
date, in which case such representations and warranties shall be true and
correct on and as of such date on and after giving effect to, the Proposed
Borrowing; and



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

 

Very truly yours, SAIC GEMINI, INC. By  

 

  Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] 1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

1.    Assignor[s]:   

 

        

 

      [Assignor [is] [is not] a Defaulting Lender]    2.    Assignee[s]:   

 

        

 

      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender] 3.    Borrower(s):    SAIC Gemini, Inc. 4.    Administrative Agent:   
Citibank, N.A., as the administrative agent under the Credit Agreement 5.   
Credit Agreement:    The Credit Agreement dated as of June 27, 2013 among SAIC
Gemini, Inc., the Lenders parties thereto, Citibank, N.A., as Administrative
Agent, and the other agents parties thereto 6.    Assigned Interest[s]:      

 

Assignor[s]5

   Assignee[s]6    Facility
Assigned7    Aggregate
Amount of
Commitment/
Advances for
all Lenders8      Amount of
Commitment/
Advances
Assigned8      Percentage
Assigned of
Commitment/
Advances9     CUSIP
Number          $         $                %             $         $          
     %             $         $                %   

 

[7.    Trade Date:                         ]10   

 

5 

List each Assignor, as appropriate.

6 

List each Assignor, as appropriate.

7 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving Credit
Commitment,” “Term Commitment,” etc.)

8 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

9 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances of
all Lenders thereunder.

10

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11 [NAME OF ASSIGNOR] By:  

 

  Title: [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S]12 [NAME OF ASSIGNEE] By:  

 

  Title: [NAME OF ASSIGNEE] By:  

 

  Title:

 

11  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

12  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

3



--------------------------------------------------------------------------------

[Consented to and]13 Accepted:

[NAME OF ADMINISTRATIVE AGENT], as Administrative Agent

By:  

 

Title:   [Consented to:]14 [NAME OF RELEVANT PARTY] By:  

 

Title:  

 

13  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

14  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.07(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 8.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(h) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in

 

5



--------------------------------------------------------------------------------

payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or email shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

6



--------------------------------------------------------------------------------

EXHIBIT D - FORM OF

OPINION OF COUNSEL

FOR THE LOAN PARTIES



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 27, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SAIC Gemini, Inc., and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By:  

 

    Name:     Title:

Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 27, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SAIC Gemini, Inc., and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:  

 

    Name:     Title:

Date:              , 20[    ]

 

2



--------------------------------------------------------------------------------

EXHIBIT E-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 27, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SAIC Gemini, Inc., and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:  

 

    Name:     Title:

Date:              , 20[    ]

 

3



--------------------------------------------------------------------------------

EXHIBIT E-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of June 27, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SAIC Gemini, Inc., and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (iii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:              , 20[    ]

 

4